Exhibit 10.1

 

--------------------------------------------------------------------------------

 

Published CUSIP Number:                                         

 

TERM LOAN AGREEMENT

 

($300,000,000)

 

Dated as of December 21, 2005

 

among

 

GILEAD BIOPHARMACEUTICS IRELAND CORPORATION

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

The Other Lenders Party Hereto

 

and

 

ABN AMRO BANK N.V.,

 

CITIBANK, N.A.,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

and

 

MIZUHO CORPORATE BANK (USA),

as Co-Syndication Agents

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

      DEFINITIONS AND ACCOUNTING TERMS    1

1.01

  Defined Terms    1

1.02

  Other Interpretive Provisions    20

1.03

  Accounting Terms    21

1.04

  Rounding    22

1.05

  Times of Day    22

ARTICLE II

      LOANS    22

2.01

  The Loans    22

2.02

  Borrowings, Conversions and Continuations of Loans    22

2.03

  [Intentionally Omitted.]    24

2.04

  [Intentionally Omitted.]    24

2.05

  Prepayments    24

2.06

  Termination or Reduction of Commitments    24

2.07

  Repayment of Loans    24

2.08

  Interest    25

2.09

  Fees    25

2.10

  Computation of Interest and Fees    26

2.11

  Evidence of Debt    26

2.12

  Payments Generally; Administrative Agent’s Clawback    27

2.13

  Sharing of Payments by Lenders    28

ARTICLE III

      TAXES, YIELD PROTECTION AND ILLEGALITY    29

3.01

  Taxes    29

3.02

  Illegality    31

3.03

  Inability to Determine Rates    31

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans    32

3.05

  Compensation for Losses    33

3.06

  Mitigation Obligations; Replacement of Lenders    34

3.07

  Survival    34

ARTICLE IV

      CONDITIONS PRECEDENT TO LOANS    34

4.01

  Conditions to Initial Loans    34

4.02

  Conditions to all Loans    36

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE V

      REPRESENTATIONS AND WARRANTIES    37

5.01

  Existence, Qualification and Power    37

5.02

  Authorization; No Contravention    37

5.03

  Governmental Authorization; Other Consents    37

5.04

  Binding Effect    37

5.05

  Financial Statements; No Material Adverse Effect; No Internal Control Event   
38

5.06

  Litigation    38

5.07

  Ownership of Property; Liens    39

5.08

  Environmental Compliance    39

5.09

  Insurance    39

5.10

  Taxes    39

5.11

  ERISA Compliance    39

5.12

  Subsidiaries; Equity Interests    40

5.13

  Purpose of the Loans    40

5.14

  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
   40

5.15

  Disclosure    41

5.16

  Compliance with Laws    41

5.17

  Intellectual Property; Licenses, Etc    42

5.18

  Fraud and Abuse    42

5.19

  Licensing and Accreditation    43

5.20

  HIPPA Compliance    43

5.21

  Representations as to Foreign Obligors    44

ARTICLE VI

      AFFIRMATIVE COVENANTS    45

6.01

  Financial Statements    45

6.02

  Certificates; Other Information    45

6.03

  Notices    47

6.04

  Payment of Obligations    48

6.05

  Preservation of Existence, Etc    48

6.06

  Maintenance of Properties    48

6.07

  Maintenance of Insurance    49

6.08

  Compliance with Laws    49

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

6.09

  Books and Records    49

6.10

  Use of Proceeds    49

6.11

  Additional Subsidiary Guarantors    49

ARTICLE VII

      NEGATIVE COVENANTS    50

7.01

  Liens    50

7.02

  [Intentionally Omitted.]    51

7.03

  Indebtedness    51

7.04

  Fundamental Changes    51

7.05

  Dispositions    52

7.06

  [Intentionally Omitted.]    53

7.07

  Change in Nature of Business    53

7.08

  Transactions with Affiliates    53

7.09

  Burdensome Agreements    53

7.10

  Use of Proceeds    53

7.11

  Financial Covenants    53

ARTICLE VIII

      EVENTS OF DEFAULT AND REMEDIES    54

8.01

  Events of Default    54

8.02

  Remedies Upon Event of Default    56

8.03

  Application of Funds    56

ARTICLE IX

      ADMINISTRATIVE AGENT    57

9.01

  Appointment and Authority    57

9.02

  Rights as a Lender    57

9.03

  Exculpatory Provisions    57

9.04

  Reliance by Administrative Agent    58

9.05

  Delegation of Duties    59

9.06

  Resignation of Administrative Agent    59

9.07

  Non-Reliance on Administrative Agent and Other Lenders    59

9.08

  No Other Duties, Etc    60

9.09

  Administrative Agent May File Proofs of Claim    60

9.10

  Guaranty Matters    60

ARTICLE X

      MISCELLANEOUS    61

10.01

  Amendments, Etc    61

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

10.02

   Notices; Effectiveness; Electronic Communications    62

10.03

   No Waiver; Cumulative Remedies    64

10.04

   Expenses; Indemnity; Damage Waiver    64

10.05

   Payments Set Aside    66

10.06

   Successors and Assigns    66

10.07

   Treatment of Certain Information; Confidentiality    69

10.08

   Right of Setoff    70

10.09

   Interest Rate Limitation    70

10.10

   Counterparts; Integration; Effectiveness    70

10.11

   Survival of Representations and Warranties    71

10.12

   Severability    71

10.13

   Replacement of Lenders    71

10.14

   Governing Law; Jurisdiction; Etc    72

10.15

   Waiver of Jury Trial    73

10.16

   USA PATRIOT Act Notice    73

SIGNATURES

        S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

   

2.01

   Commitments and Applicable Percentages    

5.12

   Material Subsidiaries    

7.01

   Existing Liens    

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

    Form of    

A

  

Loan Notice

   

B

  

Note

   

C

  

Compliance Certificate

   

D

  

Assignment and Assumption

   

E-1

  

Parent Guaranty Agreement

   

E-2

  

Subsidiary Guaranty Agreement

   

F

  

Opinion Matters

   

G

  

Joinder Agreement

 

v



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT is entered into as of December 21, 2005, among GILEAD
BIOPHARMACEUTICS IRELAND CORPORATION (the “Borrower”), an Irish company, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein;

 

WHEREAS, under the Loan Documents (as defined below), Gilead Biopharmaceutics
Ireland Corporation will be the borrower, and Gilead Sciences, Inc. and certain
of its subsidiaries will be guarantors, in each case, as set forth in the
applicable Loan Documents;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Term Loan Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.21.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) at any time prior to
the initial Borrowing, the



--------------------------------------------------------------------------------

Aggregate Commitments of all Lenders represented by such Lender’s Commitment at
such time and (b) at any time after such Borrowing, the Outstanding Amount of
all Loans of all Lenders represented by such Lender’s Loans thereunder. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing

Level

--------------------------------------------------------------------------------

  

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

   Eurodollar
Rate


--------------------------------------------------------------------------------

 

I

   < 1.00 to 1.00    0.40 %

II

   ³ 1.00 to 1.00 but
< 2.00 to 1.00    0.50 %

III

   ³ 2.00 to 1.00    0.625 %

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level III shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until such time such Compliance
Certificate is delivered. The Applicable Rate in effect during the period from
the Closing Date until the initial quarterly Compliance Certificate is delivered
shall be determined based upon Pricing Level I.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off-Balance Sheet Obligation, (i) in the
case of an Off-Balance Sheet Obligation in an asset securitization transaction
of the type described under clause (a) of the definition thereof, the
unrecovered investment of transferees in transferred assets as to which such
Person has or may have recourse obligations; or (ii) in the case of an
Off-Balance Sheet Obligation in an off-balance sheet lease transaction of the
type described under clauses (b), (c) and (d) of the definition thereof, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Parent and its Subsidiaries for the fiscal years ended December 31,
2002, December 31, 2003 and December 31, 2004, and the related consolidated
statements of operations, shareholders’ equity and cash flows for each fiscal
year of the Parent and its Subsidiaries, including the notes thereto.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Banc of America Securities” means Banc of America Securities LLC and its
successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans having the same Interest Period, made
by the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which in accordance
with GAAP, is or should be accounted for, as a capital lease on the balance
sheet of such Person.

 

3



--------------------------------------------------------------------------------

“Cash Management Bank” means any party to a Cash Management Services Agreement
with the Parent or any of its Subsidiaries which party is Bank of America, any
Lender or any other Person approved by the Borrower and the Administrative
Agent, and any Affiliate of any thereof.

 

“Cash Management Services Agreement” means any agreement to provide management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services that is entered
into by and between a Loan Party and any Cash Management Bank.

 

“CHAMPUS” means the United States Department of Defense Civilian Health and
Medical Program of the Uniformed Services, and its successor, the TriCare
Management Activity.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b) the Parent shall cease to own, directly or indirectly, 100% of the Borrower
on a fully diluted basis (and taking into account all such securities that any
person or group has the right to acquire pursuant to any option right); or

 

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent or the
Borrower cease to be composed of individuals whose election or nomination to
that board or equivalent governing body was approved by members of such board or
equivalent body constituting at the time of such election or nomination at least
66 2/3% of that board or equivalent governing body (excluding any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a

 

4



--------------------------------------------------------------------------------

result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any Person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“CMS” means the Centers for Medicare and Medicaid Services or any successor
thereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement, and “Commitments” means the
Commitments of all the Lenders.

 

“Company Materials” has the meaning specified in Section 6.02.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C hereto.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
determined on a consolidated basis, an amount equal to Consolidated Net Income
for such period, plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period;
(ii) the provision for Federal, state, local and foreign income taxes for such
period; (iii) depreciation and amortization expense for such period; (iv)
non-cash stock-based employee compensation expense for such period; and (v)
other expenses reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits for such period and (ii) all non-cash items
increasing Consolidated Net Income for such period.

 

“Consolidated Funded Indebtedness” means, for the Parent and its Subsidiaries
determined on a consolidated basis, as of any date of determination, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness
(except as provided in clause (d) below), (c) all direct obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and,
except those being contested in good faith, not past due more than 60 days after
the due date on which each such trade payable or account payable was created),
(e) Attributable Indebtedness in respect of Capitalized Leases and Off-Balance
Sheet Obligations, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through

 

5



--------------------------------------------------------------------------------

(e) above of a Person other than the Parent or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Parent or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Parent or any such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries determined on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with Indebtedness (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Parent and the
Subsidiaries on a consolidated basis in accordance with GAAP, the net income
(excluding extraordinary gains and extraordinary losses) for that period.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, Shareholders’ Equity on
that date minus Intangible Assets on that date.

 

“Consolidated Total Debt” means, as of any date of determination, Indebtedness
of the Parent and its Subsidiaries, calculated on a consolidated basis in
accordance with GAAP.

 

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (a) Consolidated Total Debt and (b) Shareholders’ Equity of the Parent
and its Subsidiaries, calculated on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Debt to Total Capitalization Ratio” means, the ratio at any
fiscal quarter end of (a) Consolidated Total Debt to (b) Consolidated Total
Capitalization.

 

“Contract Provider” means any person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with any Loan Party.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Ireland or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) in the case of Eurodollar
Rate Loans, the sum of (i) the Eurodollar Rate for such Loans plus (ii) the
Applicable Rate applicable to such Loans, plus (iii) 2% per annum and (b) in the
case of Base Rate Loans and for all other Obligations, the sum of (i) the Base
Rate for Base Rate Loans plus (ii) 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
a Borrowing required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes issued by any other Person or accounts receivable
or any rights and claims associated therewith or any capital stock of, or other
Equity Interests in, any other Person; provided that the foregoing shall not be
deemed to imply any such disposition is permitted under this Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Parent, the Borrower or any of its
Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent, or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041(c) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent, or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any of the Loan Documents, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between the Administrative Agent or such Lender (or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party under any of the Loan Documents) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or Lender (or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party under any of the Loan
Documents) having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document), (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Loan Party is located and (c) in the case
of a Foreign Lender (other than a Foreign Lender who becomes a Lender as a
result of an assignment to such Lender pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Loan Party with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Exclusion Event” means an event or related events resulting in the exclusion of
any Loan Party from participation in any Medical Reimbursement Program.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

9



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter agreement, dated November 9, 2005, among the
Parent, the Borrower, the Administrative Agent and the Arranger.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Loan Party is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means a Subsidiary that is not organized under the laws of
a political subdivision of the United States or a state thereof.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor” means, individually, the Parent and each Subsidiary Guarantor and
collectively, the “Guarantors”.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working

 

10



--------------------------------------------------------------------------------

capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranty Agreement” means, individually, the Parent Guaranty Agreement and each
Subsidiary Guaranty Agreement made by the Parent and each Subsidiary Guarantor,
respectively, in favor of the Administrative Agent on behalf of the Lenders and
collectively, the “Guaranty Agreements”.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“HHS” means the United States Department of Health and Human Services and any
successor thereof.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
rules or regulations promulgated from time to time thereunder and any other
comparable Laws of other applicable jurisdictions.

 

“HIPAA Compliance Date” has the meaning specified in Section 5.20.

 

“HIPAA Compliance Plan” has the meaning specified in Section 5.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

11



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) Capitalized Leases and Off-Balance Sheet Obligations; and

 

(g) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Off-Balance
Sheet Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Parent in its Loan Notice; provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day, in the case of a
Eurodollar Rate Loan, unless such Business Day falls in another calendar month,
in which case such Interest Period shall end on the immediately preceding
Business Day;

 

12



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Maturity Date for the
applicable Loan.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s and
its Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement executed and delivered in
accordance with the provisions of Section 6.11, substantially in the form of
Exhibit G hereto.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including without
limitation, food and drug and health care and medical related laws, rules and
regulations, and laws, rules and regulations regulating contractors to foreign,
Federal, state and local governments).

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Lender with a commitment to make Loans as
designated in Section 2.01 or in an Assignment and Assumption pursuant to which
such Lender becomes a party hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as to which a Lender may from time to time notify the Borrower
and the Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

13



--------------------------------------------------------------------------------

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means, collectively (a) for purposes of this Agreement and the
Notes, or any amendment, supplement or modification hereof or thereof, and all
other purposes other than for purposes of the Guaranty Agreements and
Section 8.03, this Agreement, the Notes, the Fee Letter and the Guaranty
Agreements, and (b) for purposes of the Guaranty Agreements and Section 8.03,
the documents specified in the preceding clause (a) and each Swap Contract and
Cash Management Services Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, in each case, if in writing, shall be substantially
in the form of Exhibit A hereto.

 

“Loan Parties” means, collectively, the Borrower under this Agreement, the
Parent under the Parent Guaranty Agreement, and each Subsidiary under a
Subsidiary Guaranty Agreement. The use of the term “Loan Parties” does not alter
the status of the Borrower as obligor under this Agreement or the status of the
Parent and the Subsidiaries as Guarantors (and not as co-borrowers) under the
Loan Documents.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties or financial condition of
the Borrower, or the Parent, the Borrower and their respective Subsidiaries
taken as a whole; (b) an adverse effect on the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party or (d) a material impairment of the rights, powers or remedies of the
Administrative Agent or any Lender under the Loan Documents.

 

“Material Contractual Obligation” means, each agreement or instrument to which
the Parent or any Subsidiary is a party to and which is described in
Section 601(b)(4) or (10) of Regulation S-K and which is required to be filed
with the SEC in the Parent’s periodic filings or on Form 8-K.

 

“Material Subsidiary” means, as at the date of any determination, any Subsidiary
of the Parent, that (a) individually, owned more than 7.5% of the consolidated
total assets of the Parent and its Subsidiaries or (b) individually accounted
for more than 7.5% of the consolidated income from operations of the Parent and
its Subsidiaries or in each case determined based on the most recent financial
statements of the Parent filed with the SEC. For purposes of this definition, a
Subsidiary organized, created, purchased or acquired during any fiscal quarter
shall be given pro forma effect as though it had been created, purchased or
acquired on the first day of such fiscal quarter. For purposes of Section 6.11,
if more than one Person becomes a Subsidiary as a result of a single transaction
or a series of related transactions, and such Persons are not consolidated with
each other, then all such Persons shall be considered as a single Person for
purposes of this definition, except that 15% shall be substituted for 7.5% in
determining whether all such Persons constitute a Material Subsidiary.

 

14



--------------------------------------------------------------------------------

“Maturity Date” means December 20, 2010.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides Federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code, as amended and any
other comparable programs in other applicable jurisdictions.

 

“Medicaid Regulations” means, collectively, (a) all Federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto, (b) all applicable provisions of all
Federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(a) above and all Federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (a) above, (c) all state or
other political subdivision statutes and plans for medical assistance enacted in
connection with the statutes and provisions described in clauses (a) and
(b) above, (d) all applicable provisions of all rules, regulations, manuals and
orders of all Governmental Authorities promulgated pursuant to or in connection
with the statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time and (e) any other comparable Laws of other
applicable jurisdictions.

 

“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and CHAMPUS programs and any other health care program operated by or
financed in whole or in part by any domestic Federal, state or local government
and any other comparable programs in other applicable jurisdictions.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended and any
other comparable programs in other applicable jurisdictions.

 

“Medicare Regulations” means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto, together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law and
all applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, CMS, the OIG, HHS,
or any person succeeding to the functions of the foregoing) promulgated pursuant
to or in connection with any of the foregoing having the force of law, as each
may be amended, supplemented or otherwise modified from time to time and any
other comparable Laws of other applicable jurisdictions.

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B
hereto.

 

“Obligations” of a Loan Party means (a) in the case of the Borrower, all
advances to, and debts, liabilities, obligations, covenants and duties of any
Loan Party arising under this Agreement, any other Loan Document to which the
Borrower is a party or otherwise with respect to any Loan, and, for purposes of
determining the obligations of the Borrower that are guaranteed by any Guarantor
pursuant to a Guaranty Agreement and for purposes of Section 8.03, such
obligations shall include, any Swap Contract and Cash Management Services
Agreement, (b) in the case of the Parent, all liabilities, obligations,
covenants and duties of the Parent arising under the Parent Guaranty Agreement
and any other Loan Document to which the Parent is a party, and (c) in the case
of each Subsidiary Guarantor, all liabilities, obligations, covenants and duties
of such Subsidiary Guarantor under the Subsidiary Guaranty Agreement and the
other Loan Documents to which it is party, in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, (i) the Obligations of the Borrower under the Loan Documents
include (A) the obligation to pay principal, interest, charges, expenses, fees,
attorney fees and disbursements, indemnities and other amounts payable by it
under any Loan Document, and (B) the obligations of the Borrower to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of the Borrower and (ii) the
Obligations of each Guarantor included in the Guaranteed Obligations (as defined
in each Guaranty Agreement).

 

“Off-Balance Sheet Obligations” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be

 

16



--------------------------------------------------------------------------------

characterized as indebtedness (which, for avoidance of doubt, shall not include
operating leases or leases of assets or property, in each case, entered into in
the ordinary course of business); (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which is characterized
as indebtedness for tax purposes but not for accounting purposes in accordance
with GAAP.

 

“OIG” means the Officer of Inspector General of HHS and any successor thereof.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means with respect to Loans on any date, the aggregate
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Loans occurring on such date.

 

“Parent” means Gilead Sciences, Inc., a Delaware corporation.

 

“Parent Guaranty Agreement” means the Parent Guaranty Agreement made by the
Parent in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit E-1.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Parent as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, after the commitment of each Lender to
make Loans has been terminated pursuant to Section 2.06, Lenders holding in the
aggregate more than 50% of the Total Outstandings as of such date; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” means the director (as an officer), chief executive
officer, president, chief financial officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, the Parent or any Subsidiary thereof, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or on account of any return of capital to the Parent’s
stockholders, partners or members (or the equivalent Person thereof).

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
the date hereof, among the Parent, Bank of America as administrative agent, and
the lenders parties thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

18



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed to refer to any successor sections.

 

“Stark I and II” means Section 1877 of the Social Security Act as set forth at
Section 1395nn of Title 42 of the United States Code, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder.

 

“Statutory Irish Financial Statements” means the audited financial statements of
the Borrower for the year ended December 31, 2004 comprised of a consolidated
profit and loss account, consolidated statement of total recognized gains and
losses, consolidated balance sheet, company balance sheet and related notes
thereto.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Subsidiary Guarantor” means each Subsidiary identified as a “Guarantor” on the
signature pages to the Subsidiary Guaranty Agreement and each other Person that
joins as a Subsidiary Guarantor pursuant to the terms of Section 6.11 together
with their successors and permitted assigns.

 

“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement made by
each Subsidiary Guarantor in favor of the Administrative Agent on behalf of the
Lenders, substantially in the form of Exhibit E-2.

 

“Swap Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Swap Contract entered into after the date of this Agreement.

 

19



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $50 million.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall

 

20



--------------------------------------------------------------------------------

include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent on behalf of the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent on behalf of the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

21



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

 

ARTICLE II

LOANS

 

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
in one advance, which shall be available to be made on or before December 31,
2005, in an amount not to exceed such Lender’s Commitment. The Borrowing shall
consist of Loans made simultaneously by the Lenders ratably according to their
Commitments. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of $5
million or a whole multiple of $1 million in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the

 

22



--------------------------------------------------------------------------------

Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection (a). In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Loan, Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting an account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

 

(f) The failure of any Lender to make any Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender on the date of any Borrowing.

 

23



--------------------------------------------------------------------------------

2.03 [Intentionally Omitted.]

 

2.04 [Intentionally Omitted.]

 

2.05 Prepayments. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay the Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5 million or a whole multiple of $1 million
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, the
Type(s) of Loans to be prepaid and which installments are being prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. The Borrower shall irrevocably make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.

 

2.06 Termination or Reduction of Commitments. The Commitments shall be
automatically and permanently reduced to $0 on the earlier of (i) the date of
the Borrowing of the entire amount of the Commitments or (ii) December 31, 2005.

 

2.07 Repayment of Loans. The Borrower shall repay to the Lenders the aggregate
outstanding principal amount of Loans on the following dates in the amounts
represented by the percentages set forth below, as the respective percentages of
the aggregate outstanding principal amount of Loans outstanding (after giving
effect to any Borrowing made in accordance with Section 2.01) (which amount will
be reduced as a result of the application of prepayments in accordance with
Section 2.05):

 

Payment Date

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

March 31, 2006

   5 %

June 30, 2006

   5 %

September 30, 2006

   5 %

December 31, 2006

   5 %

March 31, 2007

   5 %

June 30, 2007

   5 %

September 30, 2007

   5 %

December 31, 2007

   5 %

March 31, 2008

   5 %

June 30, 2008

   5 %

September 30, 2008

   5 %

December 31, 2008

   5 %

March 31, 2009

   5 %

 

24



--------------------------------------------------------------------------------

Payment Date

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

June 30, 2009

   5 %

September 30, 2009

   5 %

December 31, 2009

   5 %

March 31, 2010

   5 %

June 30, 2010

   5 %

September 30, 2010

   5 %

December 20, 2010

(Maturity Date)

   5 %

 

; provided, however that the final principal installment shall be repaid on the
Maturity Date for Loans and in any event shall be in an amount equal to the
aggregate principal amount of the Loans outstanding on the Maturity Date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

 

(b) (i) If any amount of principal of any Loan is not paid when due by the
Borrower (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating rate per annum at all times equal to at the Default
Rate to the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

(a) The Borrower shall pay to the Arranger and the Administrative Agent, for
their own respective accounts, fees in the amounts, at the times and as
otherwise specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

25



--------------------------------------------------------------------------------

(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts, at the times and as otherwise
so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11 Evidence of Debt.

 

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (a) above, and by each Lender in its accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Administrative Agent or such
Lender to make any entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement and the other Loan Documents.

 

26



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall become due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b) (i)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not, in
fact, made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds, with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such

 

27



--------------------------------------------------------------------------------

payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loans set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and the obligations of the Lenders to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, or to make its payment under Section 10.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the

 

28



--------------------------------------------------------------------------------

assignment of, or sale of a participation in, any of its Loans to any assignee
or participant, other than to the Parent or any of its Subsidiaries (as to which
the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against its
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower in the amount of such
participation.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes (including Other Taxes), provided that if any Loan Party shall
be required by applicable Law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) each of the
Administrative Agent and the applicable Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
or other applicable Loan Party, shall make such deductions and (iii) the
Borrower or other applicable Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.

 

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Borrower or other applicable Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.

 

(c) Indemnification by the Loan Parties. The Borrower or other applicable Loan
Party, jointly and severally, agree to indemnify the Administrative Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or other applicable Loan Party
to a Governmental Authority, the Parent shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

29



--------------------------------------------------------------------------------

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the Law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or other
applicable Loan Party or with respect to

 

30



--------------------------------------------------------------------------------

which the Borrower or such other applicable Loan Party has paid additional
amounts pursuant to this Section, it shall pay to the Borrower or such other
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower or such
other applicable Loan Party under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower or such other
applicable Loan Party, upon the request of the Administrative Agent or such
Lender agrees to repay the amount paid over to the Borrower or such other
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower, other applicable Loan Party or any other Person.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

31



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate);

 

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower (with a copy to the Administrative Agent) shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

32



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e) Reserves for Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest for such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any reasonable loss, cost or
expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

 

including any reasonable loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall pay any reasonable and customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

33



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

 

4.01 Conditions to Initial Loans. The obligation of each Lender to make its
initial Loan hereunder is subject to satisfaction of the following conditions
precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by duly authorized officers of the signing
Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

 

(i) executed counterparts of this Agreement, the Parent Guaranty Agreement and
the Subsidiary Guaranty Agreement (Gilead Vintage Park, LLC being the only
Subsidiary Guarantor as of the Closing Date), sufficient in number for
distribution to the Administrative Agent, each Lender and the Parent;

 

(ii) original Notes executed by the Borrower in favor of each Lender requesting
Notes;

 

34



--------------------------------------------------------------------------------

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each authorized officer thereof authorized to act as a duly authorized
officer on behalf of such Loan Party in connection with this Agreement and the
other Loan Documents to which such Loan Party is a party;

 

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing (to the extent
legally applicable in the relevant jurisdiction) and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect, including, certified copies of each Loan Party’s
Organization Documents, certificates of good standing and/or qualification to
engage in business and tax clearance certificates (if any);

 

(v) favorable opinions of Gregg H. Alton, senior vice president and general
counsel to the Parent, as company counsel for the Loan Parties, Simpson
Thacher & Bartlett LLP, as special counsel to the Loan Parties, and A&L Goodbody
Solicitors, Irish counsel to the Borrower, addressed to the Administrative Agent
and each Lender, as to the matters set forth in Exhibit F hereto;

 

(vi) a certificate of a duly authorized officer of the Parent on behalf of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
of Governmental Authorities and other Persons required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and, required in
connection with the Loan Documents and the transactions contemplated thereby,
and such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

 

(vii) a certificate signed by a duly authorized officer of the Parent certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the last Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

(viii) evidence that all product liability insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect.

 

(b) Any invoiced fees and expenses required to be paid on or before the Closing
Date shall have been paid.

 

(c) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements of counsel

 

35



--------------------------------------------------------------------------------

as shall constitute its reasonable estimate of such fees, charges and
disbursements of counsel incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d) The Closing Date shall have occurred on or before December 21, 2005.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02 Conditions to all Loans. The obligation of each Lender to honor any Loan
Notice (other than a Loan Notice requesting only a conversion of Loans of one
Type to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

 

(a) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith (except the representation
contained in Section 5.05(c) which shall only be made on the Closing Date),
shall be true and correct in all material respects on and as of the date of such
Loan, (i) except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (iii) together with any additional items that will be
disclosed on any updated Schedule delivered on the next scheduled delivery date,
as to which the Borrower has notified the Administrative Agent in writing.

 

(b) No Default shall exist, or would result from such proposed Loan or from the
application of the proceeds thereof.

 

(c) The Administrative Agent shall have received a Loan Notice, in accordance
with the requirements hereof.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
of one Type to the other Type or a continuation of Eurodollar Rate Loans),
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied in
all material respects on and as of the date of the applicable Loan.

 

36



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a company or corporation duly organized or formed, validly
existing and in good standing (to the extent legally applicable in the relevant
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business as presently conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing (to the extent legally applicable in relevant jurisdiction) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the consummation of the transactions contemplated
hereby with respect to each Loan Party, do not and will not: (a) contravene the
terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under or
require any payment to be made under, (i) any Material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable Law. Each Loan Party and each
Subsidiary thereof is in compliance with all Material Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect. No Subsidiary is
in violation of any Law or in breach of any Material Contractual Obligation, the
violation of which would be reasonably likely to have a Material Adverse Effect.

 

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document to
which any Loan Party is a party, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto. This Agreement
constitutes, and each other Loan Document to which any Loan Party is a party
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against such Person in accordance with its terms, except
as enforceability may be limited by applicable Debtor Relief Laws and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

37



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

 

(a) The Audited Financial Statements furnished to the Administrative Agent (for
further distribution to the Lenders) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries, taken as a whole, as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b) The unaudited consolidated and consolidating financial statements of the
Parent and its Subsidiaries dated September 30, 2005, and the related unaudited
consolidated and consolidating statements of operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date furnished to the
Administrative Agent (for further distribution to the Lenders) (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c) As of the Closing Date, since December 31, 2004, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

(d) As of the Closing Date, since December 31, 2004, no Internal Control Event
has occurred.

 

(e) The Statutory Irish Financial Statements have been furnished to the
Administrative Agent (for further distribution to the Lenders).

 

5.06 Litigation. There are no actions, suits, investigations, litigations,
claims, disputes or proceedings pending or, to the knowledge of the Loan
Parties, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any Subsidiary or
against any of their respective properties or revenues or orders, decrees,
judgments, rulings, injunctions, writs, temporary restraining orders or other
orders of any nature issued by any court or Governmental Authority that
(a) purport to affect, pertain to, or enjoin or restrain the execution, delivery
or performance of, this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, (b) either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect, or (c) purport to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

 

38



--------------------------------------------------------------------------------

5.07 Ownership of Property; Liens. Each Loan Party and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Loan Parties and each Subsidiary is subject to no Liens, other than Liens
permitted by Section 7.01.

 

5.08 Environmental Compliance. Each Loan Party and each Subsidiary conducts in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof each Loan Party and applicable Subsidiary has reasonably
concluded that such Environmental Laws and claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09 Insurance. The Loan Parties and the Subsidiaries maintain with financially
sound and reputable insurance companies (which may include a financially sound
and reputable captive insurance company that is an Affiliate of the Parent),
insurance with respect to their properties and businesses against loss or damage
of the kinds customarily maintained by Persons engaged in similar businesses and
owning similar properties, of such types and in such amounts, with such
deductibles and covering such risks, as are customarily carried under similar
circumstances by such other Persons.

 

5.10 Taxes. Each of the Loan Parties and each of the Subsidiaries have timely
filed all Federal, state and other material tax returns and reports required to
be filed, and have timely paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any of the Loan Parties or any
of the Subsidiaries that would, if made, have a Material Adverse Effect.

 

5.11 ERISA Compliance.

 

(a) (i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws; (ii) each Pension
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification; and (iii) the Parent and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Pension Plan, except where in each case in clauses
(i) through (iii) such event or condition, together with all other such events
or conditions, would not reasonably be expected to have a Material Adverse
Effect.

 

39



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably expected to have a Material Adverse
Effect. There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Parent nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Parent nor any ERISA
Affiliate has engaged in a transaction that is subject to Sections 4069 or
4212(c) of ERISA, except where in each case in clauses (i) through (iv) such
event or condition, together with all other such events or conditions, would not
reasonably be expected to have a Material Adverse Effect.

 

5.12 Subsidiaries; Equity Interests. As of the Closing Date, the Parent has no
Material Subsidiaries other than those specifically disclosed in Schedule 5.12
which are owned by the Parent or a Subsidiary in the amounts specified in
Section 5.12. All of the outstanding Equity Interests in the Borrower and in the
other Subsidiaries of the Parent have been validly issued and are fully paid and
nonassessable.

 

5.13 Purpose of the Loans. The proceeds of the Loan made available to the
Borrower on a date no later than December 31, 2005 are to be used solely (a) to
pay fees and expenses incurred in connection with the transactions contemplated
herein, and (b) for the Borrower to pay dividends to the Parent, which dividends
are eligible for treatment under Section 965 of the Code, as amended by The
American Jobs Creation Act of 2004.

 

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any Loans
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock.

 

(b) None of the Borrower, any Person Controlling the Borrower, nor any
Subsidiary thereof (i) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. Neither the
making of the Loans, nor the application of the proceeds or repayment thereof by
the Borrower, nor the consummation of other transactions contemplated hereunder,
will violate any provision of any such Act or any rule, regulation or order of
the SEC.

 

40



--------------------------------------------------------------------------------

5.15 Disclosure. Each of the Loan Parties and their respective Subsidiaries has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which they or any Subsidiary
is subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement and the
other Loan Documents or delivered hereunder or under any Loan Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, each of the Loan Parties represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all applicable Laws
(including, without limitation, Medicare Regulations and Medicaid Regulations
and all food and drug and health care and medical related Laws and Laws
regulating contractors to foreign, Federal, state and local governments
applicable to it and its properties) and all orders, writs, injunctions and
decrees applicable to it or to its properties, to include, without limitation,
compliance with the Racketeer Influenced and Corrupt Organization prohibitions
set forth in the Organized Crime Control Act of 1970, except in such instances
in which (a) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, with respect to the Loan Parties, and
to the extent applicable:

 

(a) (i) none of the Loan Parties, their respective Subsidiaries or Affiliates,
any of their respective executive officers or directors nor, to the knowledge of
the Borrower, any individual employed by any Loan Party is known to have
criminal culpability or to be presently excluded from participation in any
Medical Reimbursement Program for corporate or individual actions or failures to
act where such culpability or exclusion has resulted or would reasonably be
expected to result in an Exclusion Event; (ii) none of the Loan Parties, their
respective Subsidiaries or Affiliates, any of their respective executive
officers or directors nor, to the knowledge of the Borrower, any individual
employed by any Loan Party, any Subsidiary or Affiliate is, or has been within
the last six (6) years with respect to any foreign, state or Federal agency,
criminal enforcement unit or program (including Medicare, Medicaid, any other
state or Federal health care program or other applicable third party payors)
(A) the subject of any audit, inquiry or investigation (not including
litigation), (B) party to any consent decree, judgment, order or settlement that
(1) requires or could be reasonably expected to require, the payment of money by
any Loan Party, Subsidiary or any of their respective Affiliates to any state or
Federal agency, program or fiscal intermediary, or (2) requires or prohibits any
activity by any Loan Party, Subsidiary or any of their respective Affiliates,
and in the case of either clause (1) or (2) is either punitive in nature or has
a civil penalty; and (iii) there is no executive officer continuing to be
employed by any of the Loan Parties, its Subsidiaries or Affiliates who may
reasonably be expected to have individual culpability for matters under
investigation by the OIG or other

 

41



--------------------------------------------------------------------------------

Governmental Authority unless such executive officer has been, within a
reasonable period of time after discovery of such actual or potential
culpability, either suspended or removed from positions of responsibility
related to those activities under challenge by the OIG or other Governmental
Authority;

 

(b) current billing policies, arrangements, protocols and instructions comply
with requirements of Medical Reimbursement Programs and are administered by
properly trained personnel, except where any such failure to comply would not
reasonably be expected to result in an Exclusion Event; and

 

(c) current medical director compensation arrangements (if any) comply with
state and Federal anti-kickback, fraud and abuse, and Stark I and II
requirements and any other comparable Laws of other jurisdictions, except where
any such failure to comply would not reasonably be expected to result in an
Exclusion Event.

 

5.17 Intellectual Property; Licenses, Etc. The Loan Parties and each Subsidiary
own, or possess the right to use, all of the material trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses,
proprietary rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the
knowledge of the Loan Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Loan Parties or any Subsidiary infringes
upon any rights held by any other Person, except for such infringements which,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Loan Parties, threatened,
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

5.18 Fraud and Abuse. None of the Loan Parties, their respective Subsidiaries or
Affiliates nor any of their respective officers, directors or, to the knowledge
of the Loan Parties, any Contract Provider, has engaged in any activities that
are prohibited under any applicable Medicare Regulations or Medicaid Regulations
or that are prohibited by any applicable rules of professional conduct (which
failure to comply with such rules and regulations would reasonably be expected
to have a Material Adverse Effect), including but not limited to the following,
to the extent applicable: (i) knowingly and willfully making or causing to be
made a false statement or representation of a material fact in any applications
for any benefit or payment; (ii) knowingly and willfully making or causing to be
made any false statement or representation of a material fact for use in
determining rights to any benefit or payment; (iii) failing to disclose
knowledge by a claimant of the occurrence of any event affecting the initial or
continued right to any benefit or payment on its own behalf or on behalf of
another, with intent to secure such benefit or payment fraudulently;
(iv) knowingly and willfully soliciting or receiving any remuneration (including
any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in
cash or in kind of offering to pay such remuneration (a) in return for referring
an individual to a Person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part by
Medicare, Medicaid or any other state or Federal health care program, or (b) in
return for purchasing, leasing or ordering or

 

42



--------------------------------------------------------------------------------

arranging for or recommending the purchasing, leasing or ordering of any good,
facility, service or item for which payment may be made in whole or in part by
Medicare, Medicaid or any other state or Federal health care program.

 

5.19 Licensing and Accreditation. Each of the Loan Parties and their respective
Subsidiaries, and, to the knowledge of the Loan Parties, any Contract Provider,
has, to the extent applicable (a) obtained (or been duly assigned) all required
certificates of need or determinations of need as required by the relevant state
Governmental Authority for the acquisition, construction, expansion of,
investment in or operation of its businesses as currently operated, (b) obtained
and maintains in good standing all required material licenses, permits,
certificates, registrations, authorizations, and approvals necessary for the
operation of their businesses as currently conducted, (c) to the extent prudent
and customary in the industry in which it is engaged and, to the extent
necessary for the operation of their businesses as currently conducted, obtained
and maintains accreditation from all generally recognized accrediting agencies,
and (d) entered into and maintains in good standing its status as a Medicare
supplier and as a Medicaid supplier. To the knowledge of the Loan Parties, any
Contract Provider is duly licensed by each state, state agency, commission or
other Governmental Authority having jurisdiction over the provisions of such
services by such Contract Provider in the locations where the Loan Parties
conduct business, to the extent such licensing is required to enable such
Contract Provider to provide the professional services provided by such Contract
Provider and otherwise as is necessary to enable the Loan Parties to operate as
currently operated and as contemplated to be operated. To the knowledge of the
Loan Parties, all such required licenses are in full force and effect on the
date hereof and have not been revoked or suspended or otherwise limited.

 

5.20 HIPPA Compliance. To the extent that and for so long as (a) any Loan Party
is a “covered entity” within the meaning of HIPAA or (b) any Loan Party and/or
its business and operations are subject to or covered by the so-called
“Administrative Simplification” provisions of HIPAA, each such Loan Party
(i) has undertaken or will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be materially adversely affected by the failure of such Loan
Party to be HIPAA Compliant (as defined below); (ii) has developed or will
promptly develop a detailed plan and time line for becoming HIPAA Compliant (a
“HIPAA Compliance Plan”); and (iii) has implemented or will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such Loan Party is or becomes HIPAA Compliant. For purposes hereof,
“HIPAA Compliant” shall mean that each Loan Party (x) is or will be in
compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date upon
which compliance with any part thereof, or any final rule or regulation
thereunder, is required in accordance with its or their terms, as the case may
be (each such date, a “HIPAA Compliance Date”) and (y) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
governmental health plan or other accreditation entity) that could result in any
of the foregoing or that would in the case of each of (x) and (y) reasonably be
expected to have a Material Adverse Effect, in connection with any actual or
potential violation by such Loan Party of the then effective provisions of
HIPAA.

 

43



--------------------------------------------------------------------------------

5.21 Representations as to Foreign Obligors. The Borrower on behalf of itself
and each other Foreign Obligor (if any) represents and warrants to the
Administrative Agent and the Lenders that:

 

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Law of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

 

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

44



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause the Parent and each Subsidiary to:

 

6.01 Financial Statements. Deliver, or cause the Parent to deliver, to the
Administrative Agent (for further distribution to each Lender), in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent (commencing with the fiscal year ended December 31,
2005), a consolidated and consolidating balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (i) a report of a Registered Public Accounting Firm of nationally recognized
standing, which report shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) an attestation report of such
Registered Public Accounting Firm as to the Parent’s internal controls pursuant
to Section 404 of Sarbanes-Oxley; and

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (commencing
with the fiscal year ended December 31, 2005), a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Parent’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02 Certificates; Other Information. Deliver, and where appropriate, cause the
Parent to deliver, to the Administrative Agent (for further distribution to each
Lender), in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

45



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2005) a duly completed
Compliance Certificate signed by a Responsible Officer of the Parent. The
Compliance Certificate will contain calculations with respect to Sections
7.01(l), 7.03(b) and 7.05(g) to the extent applicable in a particular period,
and calculations with respect to Section 7.11. In connection with the delivery
by the Parent on behalf of the Borrower of each Compliance Certificate pursuant
to this Section 6.02(b), the Parent shall deliver to the Administrative Agent a
supplement to Schedule 5.12 listing any new Material Subsidiaries of the Parent
not previously disclosed to the Administrative Agent on Schedule 5.12 hereto or
any supplement thereto;

 

(b) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any of its Subsidiaries, or any audit of any of them;

 

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

 

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or any of its Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent may from time to
time reasonably request, including without limitation, all material reports and
written information to and from the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety,
food and drug or medicinal related matters or any successor or other agencies or
authorities.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Parent shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such

 

46



--------------------------------------------------------------------------------

documents (which notification may be included in the Compliance Certificate),
and provide to the Administrative Agent, upon its request, by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for the Compliance Certificate, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or the Borrower’s
securities) (each a “Public Lender”). The Borrower hereby agrees that (i) all
Company Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Company Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Company Materials as not containing any material non-public information with
respect to the Borrower or the Borrower’s securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Company Materials constitute Information, they shall be treated as set
forth in Section 10.07); (iii) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor,” and (iv) the Administrative Agent and the Arranger shall be
entitled to treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

 

(a) of the occurrence of any Default;

 

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) any breach or non-performance of, or
any default under, a Material Contractual Obligation of the Loan Parties or any
Subsidiary; (ii) any dispute, action, litigation, investigation, proceeding or
suspension between the Loan Parties or any Subsidiary and any Governmental
Authority; (iii) the commencement of any material litigation or proceeding, or
any material development in any such litigation or proceeding, adversely
affecting the Loan Parties or any Subsidiary, including pursuant to any
applicable Environmental Laws, food and drug, health care and medical related
Laws and Laws regulating contractors to foreign, Federal, state and local
governments; (iv) the institution of any action, litigation, investigation or
proceeding against such Person (if applicable) (or, to the knowledge of the Loan
Parties, any Contract Provider) to suspend, revoke or terminate (or that may
result in termination of) any Loan Party’s or any Subsidiary’s status as a
Medicaid supplier or its status as a Medicare supplier, or any such
investigation or proceeding that may result in an Exclusion Event, (v) a

 

47



--------------------------------------------------------------------------------

copy of any notice of intent to exclude any Loan Party or any Subsidiary from
participation in any Medical Reimbursement Program, any notice of proposal to
exclude any Loan Party or Subsidiary from participation in any Medical
Reimbursement Program issued by the OIG or any other Governmental Authority, or
any other Exclusion Event, or (vi) a copy of any notice of loss or threatened
loss of accreditation, loss of participation under any material reimbursement
program or loss of any applicable material health care license, and all other
material deficiency notices, compliance orders or adverse reports issued by any
Governmental Authority or private insurance company pursuant to a provider
agreement that, if not promptly complied with or cured, could result in the
suspension or forfeiture of any license, certification, or accreditation
necessary to carry on its business as then conducted or the termination of any
insurance or reimbursement program;

 

(c) of, to the knowledge of the Parent, the occurrence of any ERISA Event;

 

(d) of any material change in accounting policies or financial reporting
practices by the Parent; and

 

(e) of the occurrence of any Internal Control Event.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, the Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its Federal and state tax liabilities and all other material tax
liabilities, fees assessments, governmental charges, levies or other material
obligations and liabilities upon it or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party or such Subsidiary.

 

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and, to the extent legally applicable in
the relevant jurisdiction, good standing under the Laws of the jurisdiction of
its organization except (i) in a transaction permitted by Section 7.04 or 7.05;
and (ii) in the situation where a Subsidiary has no operations or revenues;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses, approvals and franchises in each case which are necessary in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation or non-renewal of which would reasonably be expected
to have a Material Adverse Effect.

 

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

48



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies (which may include a financially sound and reputable captive
insurance company that is an Affiliate of the Parent), insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar businesses and owning
similar properties of such types and in such amounts with such deductibles and
covering such risks, as are customarily carried under similar circumstances by
such other Persons.

 

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all applicable Laws (including, without limitation, Medicare Regulations and
Medicaid Regulations and all food and drug and health care and medical related
Laws and laws regulating contractors to foreign, Federal, state and local
governments applicable to it and its properties) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, to
include, without limitation, compliance with the Racketeer Influenced and
Corrupt Organization Chapter of the Organized Crime Control Act of 1970, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or any of its Subsidiaries; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or any such Subsidiary.

 

6.10 Use of Proceeds. Use the proceeds of the Loan to be made available on a
date no later than December 31, 2005 solely for the purposes set forth in
Section 5.13.

 

6.11 Additional Subsidiary Guarantors. Promptly notify the Administrative Agent
after any Person becomes a Subsidiary, and promptly provide a certificate
executed by a Responsible Officer of the Parent certifying whether such
Subsidiary is a Material Subsidiary and providing calculations related to such
determination in reasonable detail acceptable to the Administrative Agent.
Promptly thereafter (and in any event within 60 days), after such Person becomes
a Domestic Subsidiary and to the extent no material adverse tax consequences
would result at the time such Person becomes a Foreign Subsidiary, cause such
Person to the extent such Person is a Material Subsidiary to (a) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent. For the purpose of this
Section 6.11, “material adverse tax consequences” include but are not limited to
an investment in United States property under Section 956 of the Code.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit the Parent or any Subsidiary to, directly or indirectly:

 

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
has not changed and (ii) the amount secured or benefited thereby is not
increased;

 

(c) Liens for taxes not yet due, or which are not delinquent or remain payable
without penalty, or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing forfeiture of
property subject thereto and for which adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP, or
to the extent non-payment thereof is permitted under Section 6.04, provided,
that no notice of lien has been filed or recorded under the Code;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture of the property subject thereto and for which adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

50



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); provided that enforcement of such Liens is
effectively stayed;

 

(i) leases or subleases of the Parent or any Subsidiary granted to others and
not interfering in any material respect with the ordinary conduct of the
business of the Parent or any such Subsidiary;

 

(j) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any such Subsidiary
in the ordinary course of business;

 

(k) Liens on goods (and the documents of title related thereto), the purchase
price of which is financed by a documentary letter of credit issued for the
account of the Borrower or any Subsidiary which is not prohibited by
Section 7.03, provided that any such Lien secures only the obligations of the
Borrower or such Subsidiary in respect of such letters of credit; and

 

(l) Liens not otherwise permitted in this Section 7.01 which secure obligations
not exceeding in the aggregate principal amount 20% of the Consolidated Tangible
Net Worth of the Parent and its Subsidiaries, at the time such Liens are
created, for all such Liens granted and still in effect pursuant to this clause
(l) (with Consolidated Tangible Net Worth being determined based on the most
recent financial statements of the Parent then filed with the SEC).

 

7.02 [Intentionally Omitted.]

 

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness by
Subsidiaries which are not Subsidiary Guarantors, except:

 

(a) Indebtedness by the Borrower in the form of the Borrowing pursuant to this
Agreement; and

 

(b) Indebtedness not otherwise permitted under this Section 7.03 by Subsidiaries
which are not Subsidiary Guarantors in an aggregate principal amount not to
exceed 20% of the Consolidated Tangible Net Worth of the Parent and its
Subsidiaries, at the time of such incurrences, for all such Indebtedness
incurred and outstanding pursuant to this clause (b) (with Consolidated Tangible
Net Worth being determined based on the most recent financial statements of the
Parent then filed with the SEC).

 

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a) any Subsidiary may merge with (i) the Borrower or the Parent, provided that
the Borrower or the Parent shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries, provided that when any Subsidiary
Guarantor is merging with another Subsidiary, the Subsidiary Guarantor shall be
the continuing or surviving Person;

 

51



--------------------------------------------------------------------------------

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or the Parent or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be Borrower, the Parent or
a Subsidiary Guarantor; and

 

(c) Dispositions permitted by Section 7.05.

 

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) Dispositions of inventory in the ordinary course of business;

 

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property within 180
days of such Disposition;

 

(d) Dispositions of property by any Subsidiary to the Parent, the Borrower or to
another Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Borrower, the
Parent or a Subsidiary Guarantor;

 

(e) Dispositions permitted by Section 7.04;

 

(f) licenses of IP Rights in the ordinary course of business; and

 

(g) Dispositions by the Parent and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) during the
term of this Agreement shall not exceed 20% of the total book value of the
assets of the Parent and its Subsidiaries, at the time of such Dispositions, for
all such Dispositions pursuant to this clause (g) and, provided, further, that
Gilead Vintage Park, LLC shall not dispose of assets otherwise permitted to be
disposed of pursuant to this clause (g) if by doing so the total book value of
assets of Gilead Vintage Park, LLC would be less than the total book value of
assets of Gilead Vintage Park, LLC as of the Closing Date. The total book value
of assets shall be determined based on the most recent financial statements of
the Parent then filed with the SEC.

 

Any Disposition pursuant to clauses (a) through (g) shall be for fair market
value when considering the entire transaction of which any such Disposition is a
part.

 

52



--------------------------------------------------------------------------------

7.06 [Intentionally Omitted.]

 

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower,
the Parent and any of their respective Subsidiaries on the date hereof or
businesses ancillary or related thereto. For the avoidance of doubt, the
Borrower and its Subsidiaries may enter into other fields or classes of
therapies to create or sell, develop or commercialize medicinal products.

 

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms no less advantageous to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Borrower, and any Guarantor or between and among Guarantors.

 

7.09 Burdensome Agreements. Enter into any contractual obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to any Loan Party or otherwise
transfer property to any Loan Party, except for restrictions existing under or
by reason of (1) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement which has been entered into in connection with a Disposition
(2) any contractual obligation of a Person which becomes a Subsidiary after the
Closing Date; provided that such contractual obligation is only binding upon
such Subsidiary and such contractual obligation was in existence at the time
such Person becomes a Subsidiary, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness and otherwise is in accordance with the terms of this
Agreement; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

 

7.10 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

7.11 Financial Covenants.

 

(a) Consolidated Total Debt to Total Capitalization Ratio. Permit the
Consolidated Total Debt to Total Capitalization Ratio as of the end of any
fiscal quarter of the Parent to exceed 0.4 to 1.00.

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
the 3.00 to 1.00.

 

53



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. The Borrower or any other Loan Party (as applicable) fails to
pay (i) when and as required to be paid herein, any amount of principal of any
Loan, or (ii) within five days after the same becomes due, any interest on any
Loan or any fee or other amount due hereunder or under any other Loan Document;
or

 

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (solely with
respect to the Borrower or any other Loan Party), or 6.10 or Article VII or any
Guarantor fails to perform or observe any term, covenant or agreement contained
in the Parent Guaranty Agreement or a Subsidiary Guaranty Agreement; or

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the first date on which any
Responsible Officer of any Loan Party becomes aware of or, through the exercise
of reasonable diligence, should have known of, such failure and (ii) receipt of
notice thereof from the Administrative Agent or any Lender; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts)
(X) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
(Y) under the Revolving Credit Agreement, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount and is not paid when due after giving effect to any applicable
grace period; or

 

54



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party, any Material Subsidiary or any
group of Subsidiaries which if taken together would have constituted a Material
Subsidiary (except that 15% shall be substituted for 7.5% in determining whether
all such Persons constitute a Material Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Persons and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Persons or to all or any material part of its property is instituted
without the consent of such Persons and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party, any Material
Subsidiary or any group of Subsidiaries which if taken together would have
constituted a Material Subsidiary (except that 15% shall be substituted for 7.5%
in determining whether all such Persons constitute a Material Subsidiary)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h) Judgments. There is entered against any Loan Party or any Subsidiary a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by insurance as to which the insurer
does not deny coverage), and there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Parent or any ERISA Affiliate under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Parent or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan and in each case in clause
(i) or (ii) such event or condition, together with all other such events or
conditions, would reasonably be expected to have a Material Adverse Effect; or

 

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

55



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

 

(l) Exclusion Event. There occurs an Exclusion Event in a jurisdiction
representing more than 10% of any Loan Party’s or any Material Subsidiary’s
revenue in the immediately preceding calendar year, which loss shall continue
beyond completion of any appeal process diligently pursued by such affected
entity in good faith.

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for other applicable relief with respect to the Borrower under the
Bankruptcy Code of the United States or comparable order under the Debtor Relief
Laws in any other applicable country, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

56



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably (i) among the Lenders in proportion to the
respective amounts described in this subclause (i) to this clause Fourth held by
them and (ii) to payment of that portion of the Obligations constituting amounts
owing under or in respect of Swap Contracts and Cash Management Services
Agreements, ratably among the Swap Banks and Cash Management Banks in proportion
to the respective amounts described in this subclause (ii) to this clause Fourth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower as its interests appear or as otherwise required
by Law.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, and the Loan Parties shall not have
rights as a third party beneficiary of any of such provisions except the
Borrower shall have the benefit of the last sentence in Section 9.10.

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor to, or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or

 

57



--------------------------------------------------------------------------------

by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for, or have any duty to
ascertain or inquire into, (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

58



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor administrative
agent, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor administrative agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
administrative agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor administrative agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
administrative agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

59



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Arranger listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or Lender hereunder.

 

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder (without requirement of notice or
consent of any Lender). Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any such Subsidiary Guarantor from its

 

60



--------------------------------------------------------------------------------

obligations under the Subsidiary Guaranty Agreement pursuant to this
Section 9.10. If the release of a Subsidiary Guarantor is permitted under this
Agreement, upon the request of the Borrower, the Administrative Agent shall take
any reasonable action (at the Borrower’s sole cost and expense) to release such
Subsidiary Guarantor.

 

ARTICLE X

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower on behalf of all the Loan Parties and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(g) release the Parent from its Parent Guaranty Agreement or all or
substantially all of the value of the Subsidiary Guaranty Agreement without the
written consent of each Lender, other than as permitted under Section 7.05(g) or
Section 9.10; or

 

61



--------------------------------------------------------------------------------

(h) waive any condition precedent to funding of any Borrowing without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender. Upon delivery by
the Borrower of each Compliance Certificate of a Responsible Officer of the
Parent, the Parent shall deliver to the Administrative Agent a supplement to
Schedule 5.12 to this Agreement in accordance with Section 6.02(b). The schedule
supplement attached to each such certificate shall be incorporated into and
become a part of and supplement Schedule 5.12, and the Administrative Agent may
attach such schedule supplement to such Schedule, and each reference to such
Schedule shall mean and be a reference to such Schedule, as supplemented
pursuant thereto.

 

10.02 Notices; Effectiveness; Electronic Communications.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving

 

62



--------------------------------------------------------------------------------

notices under such Article by electronic communication. The Administrative Agent
may, in its discretion, or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Company Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent,
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

63



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower (without limiting the liability of each of
the other Loan Parties to do so in their ratable share) shall jointly and
severally indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall be liable to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b) Indemnification by the Borrower. The Borrower (without limiting the
liability of each other Loan Party to do so in their ratable share) will
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any

 

64



--------------------------------------------------------------------------------

other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any of the Loan Parties or any of their
Subsidiaries, or any Environmental Liability related in any way to the Loan
Parties or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower (or any other Loan
Party) for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from gross negligence or
willful misconduct of such Indemnitee.

 

65



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligation of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower and any other
Loan Party may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section 10.06, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 10.06, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

 

66



--------------------------------------------------------------------------------

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5 million in the case
of any assignment of any rights or obligations in respect of the Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii) each assignment shall be made as an assignment of a proportionate part of
all the assigning Lender’s rights and obligations under this Agreement and each
Lender’s (as defined in the Revolving Credit Agreement) rights and obligations
under the Revolving Credit Agreement with respect to the Loans hereunder and the
Loans (as defined in the Revolving Credit Agreement) and the related Commitments
hereunder and Commitments (as defined in the Revolving Credit Agreement) under
the Revolving Credit Agreement assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans (as defined in the Revolving
Credit Agreement) under the Revolving Credit Agreement;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, of $2,500; such fee shall not be payable by
the Borrower. The Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04,

 

67



--------------------------------------------------------------------------------

3.05 and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrower, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of their respective
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section 10.06. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

68



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Law or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.07 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.

 

For purposes of this Section, “Information” means all information received from
any Loan Party relating to any the Loan Party or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary; provided that, in the case of
information received from a Loan Party or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to

 

69



--------------------------------------------------------------------------------

maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or any of its Subsidiaries, (b) it has developed compliance procedures regarding
the use of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including Federal and
state securities Laws.

 

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the respective Loan Parties
against any and all of the obligations of such Loan Parties now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the Loan
Parties may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in

 

70



--------------------------------------------------------------------------------

Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

71



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE LOAN PARTIES OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d) SERVICE OF PROCESS. EACH LOAN PARTY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

72



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
LOAN PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16 USA PATRIOT Act Notice. Each Lender that is subject to hereto and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and any of its Subsidiaries parties to any of the Loan
Documents that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies the Borrower and any of its
Subsidiaries parties to any of the Loan Documents, which information includes
the name and address of the Borrower and any of its Subsidiaries parties to any
of the Loan Documents and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and any of its
Subsidiaries parties to any of the Loan Documents in accordance with such Act.

 

[Signature Pages Follow]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GILEAD BIOPHARMACEUTICS IRELAND

CORPORATION, as the Borrower

By:  

/s/ John F. Milligan

--------------------------------------------------------------------------------

Name:   John F. Milligan Title:   Director By:  

/s/ Gregg H. Alton

--------------------------------------------------------------------------------

Name:   Gregg H. Alton Title:   Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Dora A. Brown

--------------------------------------------------------------------------------

Name:   Dora A. Brown Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ John Plecque

--------------------------------------------------------------------------------

Name:   John Plecque Title:   Senior Vice President



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender By:  

/s/ Robert H. Steelman

--------------------------------------------------------------------------------

Name:   Robert H. Steelman Title:   Director By:  

/s/ Kevin LeGallo

--------------------------------------------------------------------------------

Name:   Kevin LeGallo Title:   Assistant Vice President



--------------------------------------------------------------------------------

CITIBANK IRELAND FINANCIAL

SERVICES PLC, as a Lender

By:  

/s/ Ciaran Kelleher

--------------------------------------------------------------------------------

Name:   Ciaran Kelleher Title:   Director



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:  

/s/ Frederick W. Laird

--------------------------------------------------------------------------------

Name:   Frederick W. Laird Title:   Managing Director By:  

/s/ Ming K. Chu

--------------------------------------------------------------------------------

Name:   Ming K. Chu Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender

By:  

/s/ Will Archer

--------------------------------------------------------------------------------

Name:   William Archer Title:   Managing Director



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE

BANK OF IRELAND, as a Lender

By:  

/s/ Gwen Evans

--------------------------------------------------------------------------------

Name:   Gwen Evans Title:   Authorised Signatory By:  

/s/ David Hickory

--------------------------------------------------------------------------------

Name:   David Hickory Title:   Authorised Signatory



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a

Lender

By:  

/s/ Chris Swindell

--------------------------------------------------------------------------------

Name:   Christopher A. Swindell Title:   Portfolio Manager



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA), as a

Lender

By:  

/s/ Takahiko Ueda

--------------------------------------------------------------------------------

Name:   Takahiko Ueda Title:   Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Chris Hetterly

--------------------------------------------------------------------------------

Name:   Chris R. Hetterly Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

  

Applicable
Percentage of

Loans

--------------------------------------------------------------------------------

 

Bank of America, N.A.

   $ 45,000,000    15.000000000 %

ABN AMRO Bank N.V.

   $ 39,750,000    13.250000000 %

Citibank Ireland Financial Services plc

   $ 39,750,000    13.250000000 %

Deutsche Bank Trust Company Americas

   $ 39,750,000    13.250000000 %

Mizuho Corporate Bank (USA)

   $ 39,750,000    13.250000000 %

Goldman Sachs Credit Partners L.P.

   $ 30,000,000    10.000000000 %

KeyBank National Association

   $ 30,000,000    10.000000000 %

The Governor and Company of the Bank of Ireland

   $ 21,000,000    7.000000000 %

Wells Fargo Bank, N.A.

   $ 15,000,000    5.000000000 %

Total

   $ 300,000,000.00    100.000000000 %



--------------------------------------------------------------------------------

SCHEDULE 5.12

 

MATERIAL SUBSIDIARIES

 

Gilead Sciences Limited, an Irish company - 100% of Equity Interests owned.

 

Gilead Biopharmaceutics Ireland Corporation, an Irish company – 100% of Equity
Interests owned.



--------------------------------------------------------------------------------

SCHEDULE 7.01

 

EXISTING LIENS

 

Liens in favor of General Electric Corporation (“GE”), covering equipment leased
pursuant to a Master Lease Agreement, dated as of September 9, 1996 between GE
and Nexstar Pharmaceuticals, Inc.

 

Liens in favor of GC Air, LLC (“GC Air”) under a True Lease Transaction by and
between Gilead Sciences, LLC and GC Air, in connection with, and relating to, a
2002 Falcon 2000 aircraft and components.

 

Liens in favor of Banc of America Leasing and Capital, LLC (“BOA”) in connection
with the lease by Gilead Sciences, Inc. in connection with, and relating to, a
2000 Dassault Aviation Falcon 2000 aircraft, serial number 112, two CFE Company,
Inc. CFE738-1-1B aircraft engines, serial numbers P105272 and P105351 and one
Garrett GTCP 36-150 auxiliary power unit, serial number P220.



--------------------------------------------------------------------------------

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

GILEAD BIOPHARMACEUTICS IRELAND CORPORATION

 

c/o Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention: Kevin Olson

Telephone: 650-522-6212

Telecopier: 650-522-5727

Electronic Mail: Kevin.Olson@Gilead.com

 

and John Milligan

Telephone: 650-522-5756

Telecopier: 650-522-5488

Electronic Mail: John.Milligan@Gilead.com

Website Address: www.Gilead.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Loan Notices):

 

Bank of America, N.A.

Mail Code: CA4-702-02-25

2001 Clayton Road, Floor 2

Concord CA 94520

Attention: Mark Garcia

Telephone: 925-675-8416

Telecopier: 888-969-2297

Electronic Mail: mark.a.garcia@bankofamerica.com

 

Wire Instructions:

 

Bank of America, N.A., Dallas TX

ABA# 111000012

Account Name: Corporate FTA

Account No.: 3750836479

Ref: Gilead Sciences, Inc.

Attn.: Credit Services, Mark Garcia

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

Mail Code: WA1-501-37-20

800 Fifth Avenue, Floor 37

Seattle WA 98104

Attention: Dora Brown

Telephone: 206-358-0101

Telecopier: 206-358-0971

Electronic Mail: dora.a.brown@bankofamerica.com



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LOAN NOTICE

($300 MILLION TERM LOAN AGREEMENT)

 

Date:                     ,         

 

To:    Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of December 21,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Gilead Biopharmaceutics Ireland Corporation,
an Irish company (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

¨  A Borrowing of Loans                             ¨  A conversion or
continuation of Loans

 

  1. On                                         
                                              (a Business Day).

 

  2. In the amount of $            .

 

  3. Comprised of                                              .

[Type of Loan requested: Base Rate or Eurodollar Rate]

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

 

GILEAD BIOPHARMACEUTICS IRELAND

CORPORATION

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF NOTE

 

                        ,         

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or its registered assigns permitted by
the Agreement (as hereinafter defined) (the “Lender”), in accordance with the
provisions of the Agreement, the principal amount of
                             DOLLARS ($            ), such principal amount
being equal to the amount of the Loans made by the Lender to the Borrower under
that certain Term Loan Agreement, dated as of December 21, 2005 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent.

 

The Borrower promises to pay principal on the Loans in accordance with the
amortization schedule set forth in Section 2.07 of the Agreement, and to pay
interest on the unpaid principal amount of each Loan from the date of such Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part, without premium or
penalty, subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Subsidiary Guaranty Agreement and the Parent
Guaranty Agreement. If one or more of the Events of Default specified in the
Agreement occurs and is continuing, all amounts then remaining unpaid on this
Note shall become under certain circumstances, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GILEAD BIOPHARMACEUTICS IRELAND

CORPORATION, an Irish company

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

B - 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

--------------------------------------------------------------------------------

 

Type of

Loan Made

--------------------------------------------------------------------------------

 

Amount of

Loan Made

--------------------------------------------------------------------------------

 

End of

Interest

Period

--------------------------------------------------------------------------------

 

Amount of

Principal or

Interest

Paid This

Date

--------------------------------------------------------------------------------

 

Outstanding
Principal

Balance

This Date

--------------------------------------------------------------------------------

 

Notation

Made By

--------------------------------------------------------------------------------

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

___________

  ___________   ___________   ___________   ___________   ___________  
___________

 

B - 3



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     ,

To:    Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of December 21,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Gilead Biopharmaceutics Ireland Corporation,
an Irish corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

The undersigned Responsible Officer of Gilead Sciences, Inc. (the “Parent”)
hereby certifies on behalf of the Borrower as of the date hereof that he/she is
the                                         
                                         of the Parent, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. [Attached hereto as Schedule 1][Included in the Parent’s most recent periodic
reports filed with the SEC] are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
and its Subsidiaries ended as of the above date, together with the report of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1. [Attached hereto as Schedule 1][Included in the Parent’s most recent periodic
reports filed with the SEC] are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent and its
Subsidiaries ended as of the above date. Such unaudited financial statements
fairly present the financial condition, results of operations and cash flows of
the Parent and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and financial condition of the Parent and its
Subsidiaries during the accounting period covered by the attached financial
statements.

 

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
their Obligations under the Loan Documents, and

 

C - 1



--------------------------------------------------------------------------------

To the knowledge of the undersigned during such fiscal period, the Loan Parties
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing, other than as
set forth below:

 

Covenants or conditions not performed or observed: [none]

 

Nature and status of any Default: [none]

 

4. The covenant analyses and information set forth on Schedule 2 attached hereto
are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
                    ,         .

 

GILEAD SCIENCES, INC. By:  

 

--------------------------------------------------------------------------------

Name:    

 

C - 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                             (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Consolidated Total Debt to Total Capitalization Ratio.  
   A.    Consolidated Total Debt at Statement Date:    $
                              B.    Shareholders’ Equity of Parent and its
Subsidiaries:    $                               C.   

Consolidated Total Debt to Total Capitalization Ratio

(Line I.A ÷ (Line I.A + Line I.B))

                  to 1.0      Maximum permitted      0.40 to 1.0 II.    Section
7.11 (b) – Consolidated Interest Coverage Ratio.      A.    Consolidated EBITDA
for four consecutive fiscal quarters ending on above date (“Subject Period”):   
         1.    Consolidated Net Income for Subject Period:    $
                              2.    Consolidated Interest Charges for Subject
Period:    $                               3.    Provision for income taxes for
Subject Period:    $                               4.    Depreciation expenses
for Subject Period:    $                               5.    Amortization
expenses for Subject Period:    $                               6.    Non-cash
stock-based employee compensation expenses:    $                              
7.    Non-cash reductions of Consolidated Net Income for Subject Period:    $
                              8.    Income tax credits for Subject Period:    $
                              9.    Non-cash additions to Consolidated Net
Income for Subject Period:    $                               10.   
Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 - 8 - 9):    $
                              B.    Consolidated Interest Charges for Subject
Period:    $                               C.    Consolidated Interest Coverage
Ratio (Line II.A.10 ÷ Line II.B):                   to 1.0      Minimum
required:      3.0 to 1.0

 

C - 3



--------------------------------------------------------------------------------

III.    Consolidated Leverage Ratio (Required to Calculate Applicable Rate).    
  

A.

  

Consolidated Funded Indebtedness at Statement Date:

   $                               

B.

  

Consolidated EBITDA for Subject Period (Line II.A.9 above):

   $                                    

Consolidated Leverage Ratio: (Line III.A ÷ Line III.B)

                to 1.0   IV.    Section 7.01(l) – Analysis of Obligations
Secured by Liens [if applicable]       

A.

  

Obligations secured by Liens in effect permitted by Section 7.01(l):

   $                               

B.

  

Consolidated Tangible Net Worth [as of the last day of the fiscal quarter of the
financial statements delivered pursuant to the last Compliance Certificate
delivered]:

   $                               

C.

  

Percentage of Obligations Secured by Liens in effect permitted by Section
7.01(l) (Line IV.A.÷ Line IV.B)

   ___________            

Not in Excess of:

   20 % V.    Section 7.03(b) – Indebtedness Analysis [if applicable]       

A.

  

Outstanding Indebtedness of Subsidiaries who are not Subsidiary Guarantors
permitted by Section 7.303(b)

   $                               

B.

  

Consolidated Tangible Net Worth [as of the last day of the fiscal quarter of the
financial statements delivered pursuant to the last Compliance Certificate
delivered]:

   $                               

C.

  

Percentage of Permitted Indebtedness (Line V.A. ÷ Line V.B.)

   ___________            

Not in Excess of:

   20 % VI.    Section 7.05(g) – Other Permitted Dispositions Analysis [if
applicable]       

A.

  

Aggregate Book Value of all Dispositions (permitted by Section 7.05(g)):

   $                          

 

C- 4



--------------------------------------------------------------------------------

   

B.

  

Total Book Value of the Assets of the Parent and its Subsidiaries [as of the
last day of the fiscal quarter of the financial statements delivered pursuant to
the last Compliance Certificate delivered]:

   $                               

C.

  

Percentage of Book Value of all Dispositions to Total Book Value of all Assets
(Line VI.A. ÷ Line VI.B.)

     ___________            Not in Excess of:      20 %

 

C - 5



--------------------------------------------------------------------------------

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (the
“Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:                                         

 

2. Assignee:                                          [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Agreement

 

4. Agreement: The Term Loan Agreement, dated as of December 21, 2005, among
Gilead Biopharmaceutics Ireland Corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

D - 1



--------------------------------------------------------------------------------

5. Assigned Interest:1

 

Loan and

Commitment

--------------------------------------------------------------------------------

  

Aggregate Amount of

Commitment/Loans

for all Lenders*

--------------------------------------------------------------------------------

  

Amount of

Commitment/Loans

Assigned*

--------------------------------------------------------------------------------

  

Percentage

Assigned of

Commitment/Loans2

--------------------------------------------------------------------------------

  CUSIP
Number


--------------------------------------------------------------------------------

     $                         $                                             %  
 

 

[7. Trade Date:                     ]3

 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   ASSIGNEE [NAME OF ASSIGNOR]   [NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Title:       Title:     Consented to and Accepted:         BANK OF AMERICA,
N.A., as             Administrative Agent         By:  

 

--------------------------------------------------------------------------------

        Title:             [Consented to:]4         By:  

 

--------------------------------------------------------------------------------

        Title:            

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for term loans.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

D - 2



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of the
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Agreement (subject to receipt of
such consents as may be required under the Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but not excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

D - 3



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.

 

D - 4



--------------------------------------------------------------------------------

EXHIBIT E-1

 

FORM OF PARENT GUARANTY AGREEMENT

 

This PARENT GUARANTY AGREEMENT, dated as of December 21, 2005 (this
“Agreement”), is made by GILEAD SCIENCES, INC., a Delaware corporation (“Parent”
or “Guarantor”) in favor of BANK OF AMERICA, N.A., as administrative agent (in
such capacities, the “Administrative Agent”) for each of the Credit Parties).

 

RECITALS

 

WHEREAS, pursuant to a Term Loan Agreement, dated as of the date hereof (the
“Term Loan Agreement”), among Gilead Biopharmaceutics Ireland Corporation, an
Irish company (the “Borrower”), the Lenders party thereto from time to time, the
Administrative Agent, and the other agents party thereto, and the other Loan
Documents referred to therein, the Lenders, and the other Credit Parties have
agreed to make Loans to or for the benefit of the Borrower;

 

WHEREAS, the obligations of the Lenders to make the Loans to or for the benefit
of the Borrower under the Term Loan Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by the Guarantor;

 

WHEREAS, the Borrower is a subsidiary of the Guarantor, which will derive
substantial direct and indirect benefits from the Term Loan Agreement and the
Loans to be made or issued thereunder by the Lenders to or for the benefit of
the Borrower and the other financial accommodations to the Borrower and its
Subsidiaries as may be made available by the other Credit Parties;

 

WHEREAS, Guarantor is willing to guarantee the Obligations of the Borrower as
hereinafter provided in order to obtain such benefits;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees, for the benefit of each
Credit Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.01 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

“Borrower” is defined in the first recital.

 

E - 1 - 1



--------------------------------------------------------------------------------

“Credit Parties” means the Administrative Agent, each Lender, each Swap Bank and
each Cash Management Bank.

 

“Guaranteed Obligations” is defined in Section 2.01.

 

“Guarantor” is defined in the preamble.

 

“Parent” is defined in the preamble.

 

“Post Petition Interest” is defined in Section 2.04(b)(ii).

 

“Subordinated Obligations” is defined in Section 2.04(b).

 

“Term Loan Agreement” is defined in the first recital.

 

“Termination Date” means the date on which payment in full in cash of the
Obligations of the Borrower has occurred.

 

1.02 Term Loan Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, have the meanings provided in the Term Loan Agreement.

 

1.03 Other Interpretive Provisions. The rules of construction in Sections 1.02
to 1.06 of the Term Loan Agreement shall be equally applicable to this
Agreement.

 

ARTICLE II

GUARANTY

 

2.01 Guaranty; Limitation of Liability. (a)Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower
(including, without limitation, any extensions, modifications, substitutions,
amendments, amendments and restatements, replacements or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (the Obligations of the
Borrower being the “Guaranteed Obligations” of Guarantor), and agrees to pay any
and all expenses (including, without limitation, all reasonable fees, charges
and disbursements of counsel) incurred by the Administrative Agent or any other
Credit Party in enforcing any rights under this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, Guarantor’s
Obligations hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations that would be owed by any other Loan Party to any Credit
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

(b) Guarantor, and the Administrative Agent, for itself and each other Credit
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the Obligations of Guarantor hereunder not constitute a fraudulent
transfer or conveyance for

 

E - 1 - 2



--------------------------------------------------------------------------------

purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Law to the extent applicable to
this Agreement and the Obligations of Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Credit Parties and the
Guarantor hereby irrevocably agree that the Obligations of Guarantor under this
Agreement at any time shall be limited to the maximum amount as will result in
the Obligations of Guarantor under this Agreement not constituting a fraudulent
transfer or conveyance.

 

(c) Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to any Credit Party under this
Agreement or any other Subsidiary Guaranty, Guarantor will contribute, to the
maximum extent permitted by Law, such amounts to each Subsidiary Guarantor or
each other guarantor so as to maximize the aggregate amount paid to the Credit
Parties under or in respect of the Loan Documents.

 

2.02 Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Credit Party with respect thereto. The
Obligations of Guarantor under or in respect of this Agreement are independent
of the Guaranteed Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce this Agreement,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. This Agreement is a present and continuing, absolute and
unconditional guarantee of payment when due, and not of collection, by
Guarantor. The liability of Guarantor under this Agreement shall be irrevocable,
absolute and unconditional irrespective of, and Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any other Loan Party under or in respect of
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
any Loan Party or any of its Subsidiaries or otherwise;

 

(c) any taking, release, subordination or amendment or waiver of, or consent to
departure from, any other guarantee, for all or any of the Guaranteed
Obligations;

 

(d) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding under Debtor Relief Laws
affecting the Borrower or any other Loan Party or its assets or any resulting
release or discharge of any Guaranteed Obligation;

 

E - 1 - 3



--------------------------------------------------------------------------------

(e) the existence of any claim, setoff or other right which Guarantor may have
at any time against any Loan Party, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transaction;

 

(f) any provision of applicable Law purporting to prohibit the payment or
performance by any Loan Party of any of the Obligations of such Loan Party;

 

(g) any failure of any Credit Party to disclose to any Loan Party any
information relating to the business, financial condition, operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Credit Party (Guarantor waives any duty on the part of the Credit
Parties to disclose such information);

 

(h) the failure of any other Person to execute or deliver this Agreement or any
other guarantee or agreement or the release or reduction of liability of
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(i) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Credit
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

 

2.03 Waivers and Acknowledgments.

 

(a) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Credit Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person.

 

(b) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, any right to revoke this Agreement and acknowledges
that this Agreement is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

(c) Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Credit Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of Guarantor or other rights of Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person and (ii) any defense based
on any right of setoff or counterclaim against or in respect of the Obligations
of Guarantor hereunder.

 

(d) Guarantor hereby unconditionally and irrevocably waives any duty on the part
of any Credit Party to disclose to it any matter, fact or thing relating to the
business, financial condition, operations, performance, properties or prospects
of any other Loan Party or any of its Subsidiaries now or hereafter known by
such Credit Party.

 

E - 1 - 4



--------------------------------------------------------------------------------

(e) Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waivers set forth in Section 2.02 and this Section 2.03 are knowingly
made in contemplation of such benefits.

 

2.04 Subordination. (a) Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Guarantor or any other insider guarantor that arise from the
existence, payment, performance or enforcement of Guarantor’s Obligations under
or in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
(pursuant to Section 2.01(c) or otherwise) or indemnification and any right to
participate in any claim or remedy of any Credit Party against the Borrower,
Guarantor or any other insider guarantor, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Guarantor or any other insider guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right without the prior written consent of the
Administrative Agent, unless and until the Termination Date has occurred.

 

(b) Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to it by each other Loan Party, including pursuant to
Section 2.01(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.04(b):

 

(i) Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), Guarantor may receive regularly scheduled
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), however, unless the Administrative
Agent otherwise agrees in writing, Guarantor shall not demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

 

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, Guarantor agrees that unless the Administrative Agent otherwise agrees in
writing the Credit Parties shall be entitled to receive payment in full in cash
of all Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”)) of
each other Loan Party before Guarantor receives payment of any Subordinated
Obligations of such other Loan Party.

 

(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of

 

E - 1 - 5



--------------------------------------------------------------------------------

any Subordinated Obligations due to Guarantor from any other Loan Party as
trustee for the Credit Parties and deliver such payments to the Administrative
Agent for application to the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Agreement.

 

(iv) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of Guarantor, to collect and enforce, and to submit
claims in respect of, Subordinated Obligations due to Guarantor and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (B) to require Guarantor (1) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations due to
Guarantor and (2) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

(c) If any amount shall be paid to Guarantor in violation of this Section 2.04
at any time prior to the Termination Date, such amount shall be received and
held in trust for the benefit of the Credit Parties, shall be segregated from
other property and funds of Guarantor and shall forthwith be paid or delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of the Loan Documents.

 

(d) If the Termination Date shall have occurred, the Administrative Agent will,
at Guarantor’s request and expense, execute and deliver to Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to Guarantor of an interest in the
Guaranteed Obligations resulting from any payment made by Guarantor pursuant to
this Agreement.

 

2.05 Payments Free and Clear of Taxes, Etc. (a) Any and all payments made by
Guarantor under or in respect of this Agreement or any other Loan Document shall
be made, in accordance with Section 3.01 of the Term Loan Agreement, free and
clear of and without reduction or withholding for any Indemnified Taxes
(including Other Taxes), provided that if Guarantor shall be required by any
Laws to deduct any Indemnified Taxes (including Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.05), each of the Administrative Agent or applicable
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been required to be made, (ii) Guarantor shall
make such deductions, and (iii) Guarantor shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Law.

 

(b) Without limiting the provisions of subsection (a) above, Guarantor shall
timely pay any Other Taxes that arise from any payment made by or on behalf of
Guarantor

 

E - 1 - 6



--------------------------------------------------------------------------------

under or in respect of this Agreement or any other Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, this Agreement and the other Loan Documents to the relevant
Governmental Authority in accordance with Law.

 

(c) Guarantor shall indemnify the Administrative Agent and each Lender within 10
days after demand therefor, for the full amount of Indemnified Taxes or Other
Taxes (including any Indemnified Taxes or Other Taxes imposed or asserted or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Guarantor by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Guarantor to a Governmental Authority, Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.01 Term Loan Agreement Representations and Warranties. Guarantor hereby makes
each representation and warranty made in the Term Loan Agreement by the Borrower
with respect to it.

 

3.02 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

3.03 Independent Credit Analysis. Guarantor has, independently and without
reliance upon any Credit Party and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is or is to be a party,
and Guarantor has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, financial
condition, operations, performance, properties and prospects of such other Loan
Party.

 

ARTICLE IV

COVENANTS

 

4.01 Term Loan Agreement Covenants. Guarantor covenants and agrees that until
the Termination Date, Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Term Loan Agreement on its or their part to be performed or
observed or that the Borrower has agreed to cause Guarantor to perform or
observe.

 

E - 1 - 7



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01 Loan Document. This Agreement is a Loan Document executed pursuant to the
Term Loan Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

5.02 No Waiver; Remedies. No failure on the part of any Credit Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.

 

5.03 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Credit Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by, such Credit Party
or any such Affiliate to or for the credit or the account of Guarantor against
any and all of the Obligations of Guarantor now or hereafter existing under this
Agreement or any other Loan Documents to such Credit Party, irrespective of
whether or not such Credit Party shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of Guarantor may be
contingent or unmatured or are owed to a branch or office of such Credit Party
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Credit Party and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Credit Party or their respective Affiliates may
have. Each Credit Party agrees to notify Guarantor and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

 

5.04 Indemnification. (a) Without limitation of Guarantor’s obligation to
guarantee the Borrower’s reimbursement and indemnification Obligations under
Section 10.04 of the Term Loan Agreement, Guarantor shall independently
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from any and all fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party as and to the extent
provided in Section 10.04 of the Term Loan Agreement.

 

(b) Guarantor hereby also agrees that none of the Indemnitees shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Guarantor or any of their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact, and Guarantor hereby agrees not to assert
any claim against any Indemnitee on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of the Loans, the
actual or proposed use of the proceeds of the Loan, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

 

E - 1 - 8



--------------------------------------------------------------------------------

(c) All amounts due under this Section 5.04 shall be payable not later than ten
Business Days after demand therefor.

 

(d) Without prejudice to the survival of any of the other agreements of
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02,
Section 2.05 and this Section 5.04 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this
Agreement.

 

5.05 Continuing Guaranty; Reinstatement. (a)This Agreement is a continuing
agreement and shall (i) remain in full force and effect with respect to
Guarantor until the Termination Date, (ii) be binding upon Guarantor, its
successors and assigns and (iii) inure to the benefit of and be enforceable by
the Credit Parties and their successors, transferees and assigns.

 

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, with respect to the Guarantor if at any time any payment of any of the
Guaranteed Obligations of Guarantor is rescinded or must otherwise be returned
by any Credit Party or any other Person in connection with the insolvency,
bankruptcy, reorganization or other similar proceedings affecting the Borrower
or any other Loan Party under Debtor Relief Laws or otherwise, all as though
such payment had not been made.

 

(c) The Obligations of Guarantor under this Agreement shall terminate on the
Termination Date.

 

5.06 Amendments, etc.; Additional Guarantors; Successors and Assigns. (a) No
amendment to or waiver of any provision of this Agreement nor consent to any
departure by Guarantor herefrom, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent and, with respect to
any such amendment, by the Guarantor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b) This Agreement shall be binding upon Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Credit Party and their respective successors, transferees
and assigns; provided, however, that Guarantor may not assign its obligations
hereunder without the prior written consent of the Administrative Agent.

 

5.07 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to Guarantor at the address set forth in Section 10.02 of the Term Loan
Agreement. All such notices and other communications shall be deemed to be given
or made at the times provided in Section 10.02 of the Term Loan Agreement.

 

5.08 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

E - 1 - 9



--------------------------------------------------------------------------------

5.09 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

E - 1 - 10



--------------------------------------------------------------------------------

(d) GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.07.

 

5.12 Right to Trial by Jury. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). GUARANTOR
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER .

 

5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
THERETO OR BY PRIOR OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Page Follows]

 

E - 1 - 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

GILEAD SCIENCES, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

E - 1 - 12



--------------------------------------------------------------------------------

EXHIBIT E-2

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

 

This SUBSIDIARY GUARANTY AGREEMENT, dated as of December 21, 2005 (this
“Agreement”), is made by and among each Subsidiary of Gilead Sciences, Inc., a
Delaware corporation (“Parent”), listed on the signature pages hereof (such
Subsidiaries, together with any Additional Guarantors which hereafter become a
party to this Agreement pursuant to Section 5.06, are collectively referred to
as the “Guarantors” and individually as a “Guarantor”), in favor of BANK OF
AMERICA, N.A., as administrative agent (in such capacities, the “Administrative
Agent”) for each of the Credit Parties.

 

RECITALS

 

WHEREAS, pursuant to a Term Loan Agreement, dated as of the date hereof (the
“Term Loan Agreement”), among Gilead Biopharmaceutics Ireland Corporation, an
Irish company (the “Borrower”), the Lenders party thereto from time to time,
Bank of America, N.A., as Administrative Agent, and the other agents party
thereto, and the other Loan Documents referred to therein, the Lenders and the
other Credit Parties have agreed to make Loans to or for the benefit of the
Borrower;

 

WHEREAS, the obligations of the Lenders to make the Loans to or for the benefit
of the Borrower under the Term Loan Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by each Guarantor;

 

WHEREAS, each Guarantor is engaged in a business which is related to the
business of the Borrower and will derive substantial direct and indirect
benefits from the Term Loan Agreement and the Loans to be made or issued
thereunder by the Lenders to or for the benefit of the Borrower and the other
financial accommodations to the Borrower and their Subsidiaries as may be made
available by the other Credit Parties;

 

WHEREAS, each Guarantor is willing to guarantee the Obligations of the Borrower
as hereinafter provided in order to obtain such benefits;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor agrees, for the benefit of each
Credit Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.01 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Additional Guarantors” is defined in Section 5.06(b).

 

E - 2 - 1



--------------------------------------------------------------------------------

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

“Borrower” is defined in the first recital.

 

“Credit Parties” means the Administrative Agent, each Lender, each Swap Bank and
each Cash Management Bank.

 

“Guaranteed Obligations” is defined in Section 2.01.

 

“Guarantor” and “Guarantors” are defined in the preamble.

 

“Parent” is defined in the preamble.

 

“Post Petition Interest” is defined in Section 2.04(b)(ii).

 

“Subordinated Obligations” is defined in Section 2.04(b).

 

“Term Loan Agreement” is defined in the first recital.

 

“Termination Date” means on the date on which payment in full in cash of the
Obligations of the Borrower has occurred.

 

1.02 Term Loan Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, have the meanings provided in the Term Loan Agreement.

 

1.03 Other Interpretive Provisions. The rules of construction in Sections 1.02
to 1.06 of the Term Loan Agreement shall be equally applicable to this
Agreement.

 

ARTICLE II

GUARANTEE

 

2.01 Guarantee; Limitation of Liability. (a)Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and all Obligations of each other Guarantor now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments, amendments
and restatements, replacements or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (the Obligations of the Borrower and the other
Guarantors guaranteed by each Guarantor being the “Guaranteed Obligations” of
such Guarantor), and agrees to pay any and all expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel) incurred
by the Administrative Agent or any other Credit Party in enforcing any rights
under this Agreement or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s Obligations hereunder shall extend to all
amounts that constitute part of the Guaranteed

 

E - 2 - 2



--------------------------------------------------------------------------------

Obligations of such Guarantor and would be owed by any other Loan Party to any
Credit Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

(b) Each Guarantor, and the Administrative Agent, for itself and each other
Credit Party, hereby confirms that it is the intention of all such Persons that
this Agreement and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar Law to the extent applicable to this Agreement and the Obligations of
each Guarantor hereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Credit Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Agreement at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Credit Party under this
Agreement, such Guarantor will contribute, to the maximum extent permitted by
Law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Credit Parties under or in respect of the Loan Documents.

 

2.02 Guarantee Absolute. Each Guarantor guarantees that the Guaranteed
Obligations of such Guarantor will be paid strictly in accordance with the terms
of the Loan Documents, regardless of any Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Credit Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Agreement are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any other Loan Party or whether the Borrower or any other Loan
Party is joined in any such action or actions. This Agreement is a present and
continuing, absolute and unconditional guarantee of payment when due, and not of
collection, by each Guarantor jointly and severally with each other Guarantor of
the Obligations of the Borrower or any other Guarantor. The liability of each
Guarantor under this Agreement shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any other Loan Party under or in respect of
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
any Loan Party or any of its Subsidiaries or otherwise;

 

E - 2 - 3



--------------------------------------------------------------------------------

(c) any taking, release, subordination or amendment or waiver of, or consent to
departure from, any other guarantee, for all or any of the Guaranteed
Obligations;

 

(d) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding under Debtor Relief Laws
affecting the Borrower or any other Loan Party or its assets or any resulting
release or discharge of any Guaranteed Obligation;

 

(e) the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;

 

(f) any provision of applicable Law purporting to prohibit the payment or
performance by any Loan Party of any of the Obligations of such Loan Party;

 

(g) any failure of any Credit Party to disclose to any Loan Party any
information relating to the business, financial condition, operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Credit Party (each Guarantor waiving any duty on the part of the
Credit Parties to disclose such information);

 

(h) the failure of any other Person to execute or deliver this Agreement or any
other guarantee or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(i) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Credit
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

 

2.03 Waivers and Acknowledgments.

 

(a) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Credit Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, any right to revoke this Agreement and acknowledges
that this Agreement is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Credit Party that in any
manner impairs, reduces,

 

E - 2 - 4



--------------------------------------------------------------------------------

releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
setoff or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Credit Party to disclose to such Guarantor any matter, fact or thing
relating to the business, financial condition, operations, performance,
properties or prospects of any other Loan Party or any of its Subsidiaries now
or hereafter known by such Credit Party.

 

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.02 and this Section 2.03
are knowingly made in contemplation of such benefits.

 

2.04 Subordination. (a) Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Guarantor or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution (pursuant to Section 2.01(c) or
otherwise) or indemnification and any right to participate in any claim or
remedy of any Credit Party against the Borrower, any other Guarantor or any
other insider guarantor, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from the Borrower, any other Guarantor or any other
insider guarantor, directly or indirectly, in cash or other property or by
setoff or in any other manner, payment or security on account of such claim,
remedy or right without the prior written consent of the Administrative Agent,
unless and until the Termination Date has occurred.

 

(b) Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 2.01(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.04(b):

 

(i) Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), each Guarantor may receive regularly
scheduled payments from any other Loan Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees in writing, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

 

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that unless the Administrative Agent otherwise

 

E - 2 - 5



--------------------------------------------------------------------------------

agrees in writing the Credit Parties shall be entitled to receive payment in
full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post Petition Interest”))
of each other Loan Party before such Guarantor receives payment of any
Subordinated Obligations of such other Loan Party.

 

(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to such Guarantor from any other
Loan Party as trustee for the Credit Parties and deliver such payments to the
Administrative Agent for application to the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

 

(iv) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of any Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to such Guarantor and
to apply any amounts received thereon to the Guaranteed Obligations (including
any and all Post Petition Interest), and (B) to require any Guarantor (1) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations due to such Guarantor and (2) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

(c) If any amount shall be paid to any Guarantor in violation of this
Section 2.04 at any time prior to the Termination Date for such Guarantor, such
amount shall be received and held in trust for the benefit of the Credit
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Agreement, whether matured or unmatured, in accordance with the terms
of the Loan Documents.

 

(d) If the Termination Date shall have occurred, the Administrative Agent will,
at any Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from any payment made by such
Guarantor pursuant to this Agreement.

 

2.05 Payments Free and Clear of Taxes, Etc. (a) Any and all payments made by any
Guarantor under or in respect of this Agreement or any other Loan Document shall
be made, in accordance with Section 3.01 of the Term Loan Agreement, free and
clear of and without

 

E - 2 - 6



--------------------------------------------------------------------------------

reduction or withholding for any Indemnified Taxes (including Other Taxes);
provided that if any Guarantor shall be required by any Laws to deduct any
Indemnified Taxes (including Other Taxes) from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.05), each of the Administrative Agent or the applicable Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been required to be made, (ii) such Guarantor shall make
such deductions, and (iii) such Guarantor shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Law.

 

(b) Without limiting the provisions of subsection (a) above, each Guarantor
shall timely pay any Other Taxes that arise from any payment made by or on
behalf of such Guarantor under or in respect of this Agreement or any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement and the other Loan
Documents to the relevant Governmental Authority in accordance with Law.

 

(c) Each Guarantor shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Guarantor by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Guarantor to a Governmental Authority, such Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.01 Term Loan Agreement Representations and Warranties. Each Guarantor hereby
makes each representation and warranty made in the Term Loan Agreement by the
Borrower with respect to such Guarantor.

 

3.02 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

3.03 Independent Credit Analysis. Each Guarantor has, independently and without
reliance upon any Credit Party and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is or is to be a party,
and such Guarantor has established

 

E - 2 - 7



--------------------------------------------------------------------------------

adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, financial condition, operations,
performance, properties and prospects of such other Loan Party.

 

ARTICLE IV

COVENANTS

 

4.01 Term Loan Agreement Covenants. Each Guarantor covenants and agrees that
until the Termination Date for such Guarantor, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Term Loan Agreement on its or
their part to be performed or observed or that the Borrower has agreed to cause
such Guarantor to perform or observe.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01 Loan Document. This Agreement is a Loan Document executed pursuant to the
Term Loan Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

5.02 No Waiver; Remedies. No failure on the part of any Credit Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.

 

5.03 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Credit Party and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by, such Credit Party
or any such Affiliate to or for the credit or the account of any Guarantor
against any and all of the Obligations of such Guarantor now or hereafter
existing under this Agreement or any other Loan Documents to such Credit Party,
irrespective of whether or not such Credit Party shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
such Guarantor may be contingent or unmatured or are owed to a branch or office
of such Credit Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Credit Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Credit Party or their
respective Affiliates may have. Each Credit Party agrees to notify such
Guarantor and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

5.04 Indemnification. (a) Without limitation of any Guarantor’s obligation to
guarantee the Borrower’s reimbursement and indemnification Obligations under
Section 10.04 of the Term Loan Agreement, each Guarantor shall independently
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities

 

E - 2 - 8



--------------------------------------------------------------------------------

and related expenses (including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party as and to the extent provided in Section 10.04 of the Term Loan Agreement.

 

(b) Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact, and each Guarantor
hereby agrees not to assert any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of the Loans, the actual or proposed use of the proceeds of the Loans, the Loan
Documents or any of the transactions contemplated by the Loan Documents.

 

(c) All amounts due under this Section 5.04 shall be payable not later than ten
Business Days after demand therefor.

 

(d) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02,
Section 2.05 and this Section 5.04 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this
Agreement.

 

5.05 Continuing Guarantee; Reinstatement. (a) This Agreement is a continuing
agreement and shall (i) remain in full force and effect with respect to each
Guarantor until the Termination Date for such Guarantor, (ii) be binding upon
each Guarantor, its successors and assigns and (iii) inure to the benefit of and
be enforceable by the Credit Parties and their successors, transferees and
assigns.

 

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, with respect to a Guarantor if at any time any payment of any of the
Guaranteed Obligations of such Guarantor is rescinded or must otherwise be
returned by any Credit Party or any other Person in connection with the
insolvency, bankruptcy, reorganization or other similar proceedings affecting
the Borrower or any other Loan Party under Debtor Relief Laws or otherwise, all
as though such payment had not been made.

 

(c) The Obligations of a Guarantor under this Agreement shall terminate on the
Termination Date for such Guarantor.

 

5.06 Amendments, etc.; Additional Guarantors; Successors and Assigns. (a) No
amendment to or waiver of any provision of this Agreement nor consent to any
departure by any Guarantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Guarantors or the Parent on behalf of the
Guarantors, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

E - 2 - 9



--------------------------------------------------------------------------------

(b) Upon the execution and delivery by any Person of a Joinder Agreement, such
Person shall be referred to as an “Additional Guarantor” and shall be and become
a Guarantor, and each reference in this Agreement to “Guarantor” shall also mean
and be a reference to such Additional Guarantor.

 

(c) This Agreement shall be binding upon each Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Credit Party and their respective successors, transferees
and assigns; provided, however, that no Guarantor may assign its obligations
hereunder without the prior written consent of the Administrative Agent.

 

5.07 Addresses for Notices; Appointment of Parent. (a) All notices and other
communications provided for hereunder shall be in writing and mailed, delivered
or transmitted by telecopier to each party hereto at the address set forth in
Section 10.02 of the Term Loan Agreement (with any notice to a Guarantor being
delivered to the Parent in case of each Guarantor). All such notices and other
communications shall be deemed to be given or made at the times provided in
Section 10.02 of the Term Loan Agreement.

 

(b) Each Guarantor hereby appoints Parent to act as the representative for such
Loan Party for purposes of delivering and receiving notices on behalf of such
Guarantor under, and confirming the consent of such Guarantor and otherwise
authorizing and delivering supplements and amendments to, the Loan Documents to
which such Guarantor is a party on behalf of such Guarantor, in each case, as
provided in Section 10.02 of the Term Loan Agreement.

 

5.08 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

5.09 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT

 

E - 2 - 10



--------------------------------------------------------------------------------

COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.07.

 

5.12 Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES

 

E - 2 - 11



--------------------------------------------------------------------------------

THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO OR BY PRIOR OR CONTEMPORANEONS
WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Page Follows]

 

E - 2 - 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GILEAD VINTAGE PARK, LLC]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

E - 2 - 13



--------------------------------------------------------------------------------

EXHIBIT F

 

OPINION MATTERS

 

The matters contained in the following Sections of the Term Loan Agreement
should be covered by the legal opinion:

 

Section 5.01(a), (b) and (c)

Section 5.02

Section 5.03

Section 5.04

Section 5.06

Section 5.14(b)

Section 5.21

 

F - 1



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT dated as of             ,      200   (this “Agreement”),
is entered into by GILEAD SCIENCES, INC., a Delaware corporation, and each
Subsidiary Guarantor (such term and the other capitalized terms used herein
shall have the meanings assigned thereto in Article I of this Agreement)
identified on the signature pages hereof as an “Additional Guarantor” (all such
Subsidiaries hereinafter collectively referred to as the “Additional
Guarantors”, and each individually as an “Additional Guarantor”), to and for the
benefit of BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for itself, each Lender, each Swap Bank and each Cash
Management Bank (the “Credit Parties”).

 

RECITALS

 

WHEREAS, pursuant to a Term Loan Agreement, dated as of December 21, 2005 (as
amended, supplemented and otherwise modified to the date hereof, the “Term Loan
Agreement”), among Gilead Pharmaceutics Ireland Corporation (“the Borrower”),
the Lenders party thereto from time to time, Bank of America, N.A., as
Administrative Agent, and the other agents party thereto, and the other Loan
Documents referred to therein, the Credit Parties have agreed to make Loans to
or for the benefit of the Borrower;

 

WHEREAS, pursuant to Section 6.12 of the Term Loan Agreement, the Borrower has
agreed to cause each Additional Guarantor to execute and deliver this Agreement
and to become a Subsidiary Guarantor under the Loan Documents as provided in
this Agreement;

 

WHEREAS, the obligations of the Lenders to continue to make the Loans under the
Term Loan Agreement are conditioned upon, among other things, the execution and
delivery of this Agreement by each Additional Guarantor;

 

WHEREAS, each Additional Guarantor is engaged in a business which is related to
the business of the Borrower and will derive substantial direct and indirect
benefit from the Loans to be made or issued by the Lenders to or for the benefit
of the Borrower and the other financial accommodations to the Borrower and their
Subsidiaries as may be made available by the other Credit Parties; and

 

WHEREAS, each Additional Guarantor is willing to become a Subsidiary Guarantor
under the Loan Documents as hereinafter provided in order to obtain such
benefits;

 

G – 1



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Additional Guarantor hereby agrees, for
the benefit of each Credit Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.01 Term Loan Agreement Definitions. Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in Section 1.01 of
the Term Loan Agreement.

 

1.02 Constructions. The rules of construction specified in Sections 1.02 through
1.06 of the Term Loan Agreement also apply to this Agreement.

 

ARTICLE II

JOINDER AGREEMENTS; SUPPLEMENTS

 

2.01 Subsidiary Guaranty Agreement. Each Additional Guarantor agrees to, and
does hereby, become a Guarantor in respect of the Obligations of the Borrower
and each other Guarantor, with the same force and effect as if it were an
original party to the Subsidiary Guaranty Agreement, and agrees that each
reference in the Subsidiary Guaranty Agreement to a “Guarantor” or a “Loan
Party” shall also mean and be a reference to such Additional Guarantor.

 

2.02 Loan Documents. Each Additional Guarantor (a) agrees to be obligated and
bound by all the terms, provisions and covenants under each of the Loan
Documents which are binding on a Guarantor or a Loan Party, as applicable, and
(b) represents and warrants that each of the representations and warranties
contained in the Subsidiary Guaranty Agreement, as it relates to such Additional
Guarantor is true and correct in all material respects as of the date hereof,
with the same effect as through such representations had been made on and as of
the date hereof after giving effect to both the joinder of such Additional
Guarantor as an additional Guarantor and Loan Party under the Subsidiary
Guaranty Agreement.

 

2.03 Guarantors’ Acknowledgement. The Parent, on behalf of itself and each
Subsidiary Guarantor, hereby acknowledges and consents to the Loan Documents, as
supplemented by this Agreement, and confirms the Obligations of each Guarantor
under each Guaranty Agreement, as so supplemented, remain in full force and
effect.

 

ARTICLE III

DELIVERIES

 

3.01 Deliveries. Delivered to the Administrative Agent herewith are the
following certificates, documents and opinions, each in form and substance
reasonably satisfactory to the Administrative Agent:

 

(a) certificates of resolutions or other action, incumbency certificates and/or
other certificates of duly authorized officers of each Additional Guarantor as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer authorized to act on behalf
of such Additional Guarantor in connection with this Agreement and the other
Loan Documents, as supplemented by this Agreement;

 

(b) documents and certifications as the Administrative Agent may reasonably
require to evidence that each Additional Guarantor is duly organized or formed,
validly existing, in good standing (to the extent legally applicable in the
relevant jurisdiction) and qualified to engage in business in each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification and where the failure to be so qualified

 

G – 2



--------------------------------------------------------------------------------

would reasonably be expected to have a Material Adverse Effect, including,
certified copies of the Organization Documents of such Additional Guarantor,
certificates of good standing and/or qualification to engage in business and tax
clearance certificates (if any) of such Additional Guarantor;

 

(c) if reasonably requested by the Administrative Agent, favorable opinions of
special counsel and local counsel for the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters relating to each
Additional Guarantor and as to the legality, validity, binding effect and
enforceability of this Agreement and the Guaranty Agreements, each as
supplemented by this Agreement, as the Administrative Agent may reasonably
request; and

 

(d) certificates of duly authorized officers of each Additional Guarantor either
(A) attaching copies of all consents, licenses and approvals of Governmental
Authorities or other Persons required in connection with the execution, delivery
and performance by each Additional Guarantor and the validity against such
Additional Guarantor of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required.

 

ARTICLE IV

MISCELLANEOUS

 

4.01 Notices. (a) All notices and other communications provided for hereunder
shall be in writing and mailed, delivered or transmitted by telecopies to each
party hereto at the address set forth in Section 10.02 of the Term Loan
Agreement (with any notice to an Additional Guarantor being delivered to the
Parent). All such notices and other communications shall be deemed to be given
or made at the times provided in Section 10.02 of the Term Loan Agreement.

 

(b) Each Additional Guarantor hereby appoints and designates the Parent to act
on behalf of such Additional Guarantor as provided in Section 5.07(b) of the
Subsidiary Guaranty Agreement.

 

4.02 Amendments, etc.; Successors and Assigns.

 

(a) No amendment to or waiver of any provision of this Agreement or of the Loan
Documents, as supplemented by this Agreement, nor consent to any departure by
any Additional Guarantor herefrom or therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent and,
with respect to any such amendment, by the Additional Guarantor or the Parent on
behalf of such Additional Guarantor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. This Agreement shall be construed as a separate agreement with respect to
each Additional Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Additional Guarantor without the approval of any
other Additional Guarantor and without affecting the Obligations of any other
Additional Guarantor hereunder.

 

(b) This Agreement and the Loan Documents, as supplemented by this Agreement,
shall be binding upon each Additional Guarantor and its successors, transferees
and assigns and shall inure to the benefit of the Administrative Agent and each
other Credit Party and their respective successors, transferees and assigns;
provided, however, that no Additional Guarantor

 

G – 3



--------------------------------------------------------------------------------

may assign its obligations hereunder or under any of the Loan Documents, as
supplemented by this Agreement, without the prior written consent of the
Administrative Agent and each Lender as required by Section 10.06 of the Term
Loan Agreement.

 

4.03 Survival of Agreement. All covenants, agreements, representations and
warranties made by each Additional Guarantor in each Loan Document, as
supplemented by this Agreement, and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of this Agreement, regardless of
any investigation made by any Lender or on its behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
until the Termination Date for such Additional Guarantor.

 

4.04 Waivers. No failure or delay by the Administrative Agent or any other
Credit Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

 

4.05 Severability. If any provision of this Agreement or any other Loan
Document, as supplemented by this Agreement, is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement or such other Loan Document shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.06 Counterparts, Integration, Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
as supplemented by this Agreement, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as to an Additional Guarantor when
it shall have been executed by such Additional Guarantor and when the
Administrative Agent shall have received counterparts hereof bearing the
signature of such Additional Guarantor. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

G – 4



--------------------------------------------------------------------------------

4.07 Headings. Article and Section headings used herein are for the purpose of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

4.08 GOVERNING LAW; JURISDICTION; ETC.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH ADDITIONAL GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH ADDITIONAL GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

G – 5



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE TERM LOAN
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

4.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

4.10 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
SUPPLEMENTED BY THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR OR CONTEMPORANEOUS WRITTEN
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow.]

 

G – 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Parent:   GILEAD SCIENCES, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     Additional Guarantors:   [NAME OF ADDITIONAL
GUARANTOR]     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:         [NAME OF ADDITIONAL GUARANTOR]     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:         [NAME OF ADDITIONAL GUARANTOR]     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:         [NAME OF ADDITIONAL GUARANTOR]     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

G – 7